Filed 10/15/18                                  Case 16-10015                                                   Doc 490

                 406
             1   HAGOP T. BEDOYAN, CSB NO. 131285
                 KLEIN, DENATALE, GOLDNER,
             2     COOPER, ROSENLIEB & KIMBALL LLP
                 5260 N. Palm Avenue, Suite 205
             3   Fresno, California 93704
                 Telephone: (559) 438-4374
             4   Facsimile: (661) 326-0418
                 E-mail: hbedoyan@kleinlaw.com
             5
                 Brandon N. Krueger, Esq. (SBN 221432) (ED Adm. Pending)
             6   bkrueger@sallspencer.com
                 Lara A.S. Callas, Esq. (SBN 174260) (ED Adm. Pending)
             7   lcallas@sallspencer.com
                 SALL SPENCER CALLAS & KRUEGER
             8   A Law Corporation
                 32351 Coast Highway
             9   Laguna Beach, CA 92651
                 Telephone: (949) 499-2942
            10   Facsimile: (949) 499-7403

            11   Attorneys for HealthCare Conglomerate Associates, LLC.
                 And Vi Healthcare Finance, Inc.
            12
            13
                                        UNITED STATES BANKRUPTCY COURT
            14
                              EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
            15
                 In re:                                     Case No. 16-10015-A-9
            16
                                                            Chapter 9
            17   SOUTHERN INYO
                 HEALTHCARE DISTRICT,                       DC NO.: KDG-4
            18
                                      Debtor.               Date:         November 14, 2018
            19                                              Time:         1:30 p.m.
                                                            Place         United States Bankruptcy Court
            20                                                            2500 Tulare Street, Fifth Floor
                                                                          Department A, Courtroom 11
            21                                                            Fresno, California
                                                            Judge:        Honorable Fredrick E. Clement
            22

            23    EXHIBITS IN SUPPORT OF MOTION TO DISQUALIFY ASHLEY M. MCDOW AND
                            FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
            24

            25   EXHIBIT                              DESCRIPTION                                    PAGE(S)
            26     “A”      Management Services Agreement between HCCA and Southern Inyo               5 - 53
                            Healthcare District
            27     “B”      BakerHostetler Letter dated January 2, 2016 Re: Waiver of Confict         54 - 57
            28              BakerHostetler Letter dated January 2, 2016 Re: Engagement of
                   “C”                                                                                58 - 64
                            Counsel

                                                                             (KDG-4) EXHIBITS - MOTION TO DISQUALIFY
Filed 10/15/18                                 Case 16-10015                                                   Doc 490


             1
                   “D”     BakerHostetler Letter dated July 19, 2017 Re: Waiver of Conflict            65 - 69
             2             BakerHostetler Letter dated September 29, 2017 Re: Termination of
                   “E”     Representation                                                              70 - 72
             3
                           E-mail from Bruce Greene dated August 8, 2017 Re: TRMC
                   “F”                                                                                 73 - 74
             4             Purported Board Meeting
                           Reporter’s Transcript of Recorded Proceedings of Hearing on October
                   “G”     17, 2017                                                                   745- 104
             5
                           Transcript of Proceedings before the Honorable Fredrick E. Clement
                   “H”                                                                                105 - 130
             6             on August 29, 2018
                           Klein DeNatale Goldner letter dated September 17, 2018 Re:
             7     “I”                                                                                131 - 136
                           Benzeevi/HCCA et al.
             8     “J”     Resume of Robert L. Kehr                                                   137 - 145

             9     “K”     List of Materials utilized by Robert L. Kehr                                  146
            10             Complaint for: (1) Avoidance of Unauthorized Post-Petition
                           Transfers; (2) Breach of Contract; (3) Accounting; (4) Negligence; (5)
            11     “L”     Concealment; (6) Breach of Fiduciary Duty; (7) Declaratory Relief;         147 - 218
                           (8) Equitable Subordination; (9) Violation of Government Code
            12             § 8314, filed on May 30, 2018 (Doc # 1)
                           Request for Judicial Notice in Support of Motion for Authorization to
            13             Reject Executory Contract of Healthcare Conglomerate Associates,
                           LLC, filed on October 18, 2017 in the United States Bankruptcy Court
                   “M”     Eastern District of California, Fresno Division Case of Tulare Local       219 - 220
            14
                           Healthcare District, dba Tulare Regional Medical Center, bearing
            15             Case Number 17-13797 (“Tulare Action”) (Doc. #103)
                           Application for Ex Parte Order Authorizing FRBP 2004 Examination
            16     “N”     and Production of Documents (Bakerhostetler filed on December 5,           221 - 223
                           2017 in the Tulare Action (Doc. #256)
            17             Order Granting Application for Order Authorizing FRBP 2004
                   “O”     Examination and Production of Documents (Bakerhostetler), filed on         224 - 225
            18             December 5, 2017 in the Tulare Action (Doc. #256)
                   “P”     Proof of Claim, filed on April 10, 2018 in the Tulare Action (Claim        226 - 229
            19             #238)
                           Voluntary Petition for Non-Individuals Filing for Bankruptcy by
            20     “Q”     Southern Inyo Healthcare District, filed on January 4, 2016 in the         230 - 233
                           above-referenced case (Doc. #1)
            21             Emergency Motion (1) for Authority to Immediately Terminate
                           HCCA Management Agreement or, in the Alternative, for Authority
            22             to Modify the Terms of the HCCA Management Agreement in Order
                   “R”     to Designate the Board as the Sole Signatory on all District Bank          234 - 247
            23             Accounts and (2) to Continue Hearing on Second Amended
                           Disclosure Statement and Associated Filing Deadlines, filed on
            24             October 17, 2017 in the above-referenced case (Doc. #325)
                           Declaration of Ashley M. McDow in Support of the Emergency
            25             Motion (1) for Authority to Immediately Terminate HCCA
                           Management Agreement or, in the Alternative, for Authority to
            26             Modify the Terms of the HCCA Management Agreement in Order to
                   “S”                                                                                248 - 273
                           Designate the Board as the Sole Signatory on All District Bank
            27             Accounts and (2) to Continue Hearing on Second Amended
                           Disclosure Statement and Associated Filing Deadlines, filed on
            28             October 17, 2017 in the above-referenced case (Doc. #326)
                           Order Granting Application for Order Setting Hearing on Shortened
                   “T”                                                                                274 - 276
                           Notice Re Emergency Motion (1) For Authority to Immediately
                 3DP2292                                    2
                                                                              (KDG-4) EXHIBITS - MOTION TO DISQUALIFY
Filed 10/15/18                                 Case 16-10015                                                   Doc 490


             1             Terminate HCCA Management Agreement or, in the Alternative, for
                           Authority to Modify the Terms of the HCCA Management Agreement
             2             in Order to Designate the Board as the Sole Signatory on All District
                           Bank Accounts and (2) to Continue Hearing on Second Amended
             3             Disclosure Statement and Associated Filing Deadlines, filed on
                           October 17, 2017 in the above-referenced case (Doc. #328)
             4             Declaration Re Provision of Notice of Hearing on Emergency Motion,
                   “U”     filed on October 17, 2017 in the above-referenced case (Doc. #329)         277 - 278
             5             Declaration of Ashley M. McDow in Support of the Emergency
                           Motion to Continue Hearing on the Status Conference and the
             6     “V”                                                                                279 - 282
                           Associated Filing Deadlines, filed on October 26, 2017 in the above-
                           referenced case (Doc. #339)
             7             Administrative Expense Claim, filed on November 6, 2017 in the
                   “W”                                                                                283 - 285
                           above-referenced case (Doc. #355)
             8
                           Proof of Claim, filed on November 6, 2017 in the above-referenced
                   “X”                                                                                286 - 288
             9             case (Claim #48-1)
                           Notice of Settlement Re: Emergency Motion (1) for Authority to
            10             Immediately Terminate HCCA Management Agreement or, in the
                           Alternative, for Authority to Modify the Terms of the HCCA
            11     “Y”     Management Agreement in Order to Designate the Board as the Sole           289 - 300
                           Signatory on All District Bank Accounts; and (2) to Continue Hearing
            12             on Second Amended Disclosure Statement and Associated Filing
                           Deadlines [Docket No. 325], filed on November 22, 2017 in the
            13             above-referenced case (Doc. #377)
                           Order Approving Stipulation Re Rejection of HCCA Management
            14     “Z”     Agreement, filed on December 2, 2017 in the above-referenced case          301 - 303
                           (Doc. #382)
            15             Application for Ex Parte Order Authorizing FRBP 2004 Examination
                  “AA”     and Production of Documents (Southern Inyo Healthcare District),           304 - 306
            16             filed on December 8, 2017 in the above-referenced case (Doc. #388)
                           Order Granting Application for Order Authorizing FRBP 2004
            17    “BB”     Examination and Production of Documents (Southern Inyo Healthcare          307 - 308
                           District), filed on December 12, 2017 in the above-referenced case
            18             (Doc. #392)
                           Second Amended Disclosure Statement with Respect to the Plan for
            19    “CC”     the Adjustment of Debts of Southern Inyo Healthcare District, filed on     309 - 375
                           January 17, 2018 in the above-referenced case (Doc. #397)
            20             Request for Payme305nt of Administrative Expense Claim of
                           Healthcare Conglomerate Associates, LLC Arising Out of Rejection
                  “DD”                                                                                376 - 378
            21             of Executory Contract (11 U.S.C. §§ 503(b) and 507(a)(2)), filed on
                           January 30, 2018 in the above-referenced case (Doc. #406)
            22             Ex Parte Motion to Remove from the Record and Replace the Chapter
                           9 Status Report Filed with the Court on May 17, 2018 Due to
            23    “EE’     Inadvertent Disclosure of Highly Sensitive Information; Declaration        379 - 402
                           of Ashley M. McDow in Support, filed on May 17, 2018 in the above-
            24             referenced case (Doc. #436)
                           Request for Payment of Administrative Expense Claim of Vi
            25    “FF”     Healthcare Finance, Inc. (11 U.S.C. §§ 503(b) and 507(a)(2)), filed on     403 - 404
                           June 8, 2018 in the above-referenced case (Doc. #447)
            26             Substitution of Attorney for Baker & Hostetler LLP, filed on June 14,
                  “GG”                                                                                   405
                           2018 in the above-referenced case (Doc. #450)
            27             Order Approving Substitution of Attorney, filed on June 26, 2018 in
                  “HH”                                                                                   406
                           the above-referenced case (Doc. #452)
            28


                 3DP2292                                    3
                                                                              (KDG-4) EXHIBITS - MOTION TO DISQUALIFY
Filed 10/15/18   Case 16-10015   Doc 490
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA         5
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA         6
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA         7
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA         8
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA         9
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        10
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        11
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        12
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        13
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        14
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        15
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        16
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        17
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        18
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        19
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        20
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        21
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        22
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        23
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        24
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        25
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        26
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        27
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        28
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        29
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        30
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        31
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        32
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        33
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        34
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        35
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        36
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        37
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        38
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        39
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        40
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        41
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        42
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        43
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        44
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        45
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        46
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        47
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        48
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        49
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        50
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        51
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        52
Filed 10/15/18        Case 16-10015   Doc 490




           EXHIBITA        53
Filed 10/15/18         Case 16-10015   Doc 490




           EXHIBIT B        54
Filed 10/15/18         Case 16-10015   Doc 490




           EXHIBIT B        55
Filed 10/15/18         Case 16-10015   Doc 490




           EXHIBIT B        56
Filed 10/15/18         Case 16-10015   Doc 490




           EXHIBIT B        57
Filed 10/15/18   Case 16-10015               Doc 490




                      58         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      59         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      60         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      61         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      62         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      63         EXHIBIT C
Filed 10/15/18   Case 16-10015               Doc 490




                      64         EXHIBIT C
Filed 10/15/18                                           Case 16-10015                                                          Doc 490




        B'1kerHostetler
                                                                                      Baker& HostetlerLLP
                                                                                      11601Wilshire Boulevard
                                                                                      Suite 1400
                                                                                      Los Angeles , CA 90025-0509
                                                                                      T 310.820 . 8800
                                                                                      F 310.820.8859
        Julyl9, 2017                                                                  www.bakertaw.com
                                                                                      Bruce R. Greene
                                                                                      direct dial: 3 10.442.8834
                                                                                      bgreene@bakerlaw.com




        SouilhemInyo Healthcare District
        501 East Locust Street
        Lon¥ Pine, CA 93545
        Atteption: Chairman of the Board

        Yon\i ("Benny") Benzeevi, M.D.
        810 North Cherry Street
        Tulfe, CA 93274

        HealthCare Conglomerate Associates, LLC
        810 ~orth Cherry Street
        Tulalre,CA 93274
        Attention: Benny Benzeevi, Manager

        Vi Itealthcare Finance, Inc.
        4924 West Lakewood Drive
        Vis~lia, CA 93291
        Atteµtion: Benny Benzeevi, President

        Re:       Waiver of Conflict
              i
        The iBoard of Directors of the Southern Inyo Healthcare District (the "District") previously
        eng~ged Baker Hostetler LLP (the "Firm")to serve as its legal counsel in connection with the
        filinf of a bankruptcy case under Chapter 9 of the U.S. Bankruptcy Act by the District (the
        "Ch~pter9 Filing").

        The ~irm currently serves as counsel for HealthCare Conglomerate Associates, LLC ("HCCA"),
        whidh is one hundred percent (100%) owned by Dr. Benny Benzeevi, for Vi Healthcare Finance,
        Inc. ("Vi")which is also 100% owned by Dr. Benny Benzeevi, and for Dr. Benzeevi personally.
        HCCA, Vi and Dr. Benzeevi are sometimes refened to collectively as the "Benzeevi Group."


                   Atlanta    Chicago    Cincinnati   Cleveland    Columbus      Costa Mesa   Denver
              /r(ouston    Los Angeles   New York     Orlando     Philadelphia   Seattle   Washingto n, DC
        09660$.000007 611073188.l




                                                                  65                                                EXHIBIT D
Filed 10/15/18                                                                      Case 16-10015                                                                                      Doc 490



       Sot1,themInyo Healthcare District
       Yofaii("Benny") Benzeevi, M.D.
       Vi Healthcare Finance, Inc.
       July ~9, 2017
       Paae~

       Th¢ Firm has represented HCCA in connection with the negotiation and drafting of a
       Mapaigement Services Agreement with the District.
           l
       The
         Iiirm may be representing Vi in connection with a potential loan to be made by Vi to the
       Di$tt~t (the "Loan").

       Thfinterests of the Benzeevi Group and the District are presently aligned with respect to the
       Ch4t.pter9 Filing, and at present there are no disputes between the District and the Benzeevi
       Grqµ.p. However, that is not to say that things may not change in the future, and it is possible
       that the interests of the Benzeevi Group and the District in connection with the Chapter 9 Filing
       may 11tolonger be aligned, and it is also possible that disputes may occur between the District, on
       one h~d, and the Benzeevi Group, on the other hand.

       Folj e1{ample,the Firm could be requested to represent HCCA to give advice in connection with
       its tights and obligations under the Management Services Agreement, and could be requested to
       repte~ent HCCA if a dispute arises between HCCA and the District in any way related to such
       agr~etnent ("Management Agreement Matters") which Management Agreement Matters could
       resµ}~in litigation or other forms of dispute resolution between HCCA and the District.

       As :.a:Jl].other
                     example, assuming that Vi extends the Loan to the District, the Firm could be
       reqµe~ted to represent Vi to give advice in connection with its rights and Qhligations under the
       lo~\ Uocuments and could be requested to represent Vi if a dispute arises between Vi and the
       Di~tnjctin any way related to the Loan ("Loan Matters"), which Loan Matters could result in
       litigaµon or other forms of dispute resolution between Vi and the District.

       Th¢.purpose of this letter is to confirm that the District and the Benzeevi Group each expressly
       and unconditionally waive certain conflicts of interest which may exist, or which may arise in the
       futpr~. as a result of the Firm's representation of the District in the Chapter 9 Filing and the
       Fir~ '!s prior and future representation of the Benzeevi Group.

       This letter confirms that:
           i


           ,I,,.·•. A.   The Firm presently represents, and expects to continue to represent,
                                                                                      •·
                                                                                              the Benzeevi
       Gr?Ut>
           in connection         with various matters unrelated to the business of •the District, and in
       corp:i~ctionwith the Management Service Agreement between the District and HCCA, and also
       pot\;:ultiallyin connection with the Loan between Vi and the District. The Firm may in the future
       repi-esentthe Benzeevi Group in connection with other matters, some of which may involve the
       bu~in~ss of the District, including but not limited to the Management Agreement Matters and the
       Lo$.tlMatters.
           \:   '; :,   I




           I


          i B.         The Board of Directors of the District has engaged the Firm to represent the
       District in connection with the Chapter 9 Filing.




       096~08.000007 611073188.1




                                    --   ·------   ·- -   ·· ···-- -···-·····----        ---    -   ----   --·- ··- ·---   ···- --· ..· ·····- ·- ····-   '•   ---     --        ---


                                                                                         66                                                                          EXHIBIT D
Filed 10/15/18                                            Case 16-10015                                                          Doc 490


        Sou hern Inyo Healthcare District
        Yor i ("Benny") Benzeevi, M.D.
        Vi ealthcare Finance, Inc.
        Jul),119,2017
        Page3


                C.     In connection with its representation of the Benzeevi Group, the Firm has had
        ace ss to confidential information of the Benzeevi Group.

                D.      In connection with its representation of the District in connection with the Chapter
        9 Fi ing, the Firm may have access to confidential information of the District.

        Representation of the District in connection with the Chapter 9 Filing may place the Firm in a
        con:flict of interest position with the Benzeevi Group under California State Bar Rules, if such
        conflict is not waived. The applicable Rules of Professional Conduct (the "Rules")1 under which
        the Firm operates generally discourage representing two or more clients which may have
        diffi ring or directly adverse interests. Further, the Rules discourage the representation of a client
        wh re, by reason of the representation of a former client, the firm has obtained material
        con dential information. However, the Rules recognize that there are instances in which a law
        fir may properly serve multiple clients having adverse interests in matters not involved in
        litig tion. The Rules provide that a law firm may represent two or more clients that have
        diffi ring or adverse current, past or future interests if each client consents to such representation
        aftet full disclosure of the actual and reasonably foreseeable adverse consequences with respect
        to me representation.

        The Firm's representation of the District in connection with the Chapter 9 Filing may present a
        con ict of interest due to the Firm's prior and continuing representation of the Benzeevi Group.
        The primary source of such conflict would be the fact that the Firm may have access to material
        con 1dential information of the parties which, but for the dual representation, it would be
        obli ated to disclose to the other party. However, the Firm hereby advises you that unless
        oth rwise required by law, it will not disclose any material confidential information of either
        part~ to the other, nor will the Firm use material confidential information of one party to the
        ben¢fit of the other party. In addition, a conflict of interest would exist if a dispute arose
        behyeen the District and HCCA with respect to the Management Agreement Matters or between
        the istrict and Vi with respect to the Loan Matters, and if HCCA or Vi requests that the Firm
        rep sent its interests in connection with such dispute.

        Wit respect to the foregoing and the agreement to waive the conflicts of interest described
        her in, each of the District and the Benzeevi Group acknowledges the following:



        '1
          Thb California Rules of Professional Conduct, specifically Rule 3-310, require that before we undertake legal
        repr sentation of a client under certain circumstances, we must make certain disclosures to the client and that we
        obta the client's informed written consent. These circumstances include the following:
        (a)      When we have or had a relationship with another party interested in the representation;
        or
        (b)      When we concurrently represent clients whose interests conflict; or
        (c)      Where we undertake representation adverse to a client where, by reason of such
        repr sentation, we obtained confidential information material to that representation.


        0966Q8.000007611073188.1




                                                                    67                                               EXHIBIT D
Filed 10/15/18                                                        Case 16-10015                                                 Doc 490


       Soµthern Inyo Healthcare District
       Yotai ("Benny") Benzeevi, M.D.
       Viifiealthcare Finance, Inc.
       July 19, 2017
       Pak~4

                     1.       The District has engaged the Firm to represent its interests in connection
       with the Chapter 9 Filing.
          I
          ;


          ..           2.     The Firm has previously represented the constituents of the Benzeevi
       Grpup in certain matters unrelated to the business of the District, and potentially in connection
       with ·the negotiation and drafting of the Management Services Agreement, and in connection
       with the negotiation of the Loan, and the Firm may continue to represent the Benzeevi Group in
       th~ future, including matters in which the interests of constituents of the Benzeevi Group may be
       adyerse to the interests of the District, including but not limited to the Management Agreement
       M~tters and the Loan Matters.                                                 ,

       A.fl;eiifull disclosure of the facts and the potential adverse consequences of the dual
       representation as described herein, the District and the Benzeevi Group hereby waive any
       potential or actual conflict of interest which may now exist or which may .arise in the future in
       col/lp.ectionwith the Firm's engagement by the District to represent the District in connection
       wi~ the Chapter 9 Filing. The District expressly acknowledges and agrees that the foregoing
       wajiverwill allow the Firm to continue to represent the interests of the Benzeevi Group in other
       m~tt¢rs, including matters which are or may be adverse to the interests of the District, including
       buf not limited to the Management Agreement Matters and the Loan Matters (including possible
       litigation or other forms of dispute resolution) and that the District will not seek to disqualify the
       Fi.\m or any of its attorneys from representing the Benzeevi Group in any such matters (including
       th~. Management Agreement Matters and the Loan Matters) as a result of the engagement of the
       Fi~rllby the District in connection with the Chapter 9 Filing.

       In theevent that a material dispute and actual conflict of interest arises between the District and
       thd constituents of the Benzeevi Group regarding the Chapter 9 Filing, or otherwise, the Firm
       will then assess the circumstances to determine its ethical obligations and to determine an
       appropriate course of action, which may include withdrawing from representation of the District
       in Jb.eChapter 9 Filing.                                                      ·

       The Firm believes that representation of the District in connection with the Chapter 9 Filing, and
       the,.dOntinued representation of the Benzeevi Group in connection with matters both related to
       an~ not related to the business of the District, will not adversely affect the Firm's current or
       fu~~ representation of the other party, nor will the disclosure of other material confidential
       iut:ormation of any party be required. However, if the Firm determines that its continued
       representation of the District in the Chapter 9 Filing would require disclosure of material
       co~:fidentialinformation of the Benzeevi Group to the District, or vice versa, the Firm may elect
       to ~rminate its representation of the District in the Chapter 9 Filing. Moreover, if we are asked
       to represent either the District or the Benzeevi Group in any future matter which we determine
       m~y :create an actual conflict of interest, we will then assess the circumstances to determine our
       etlµcal obligations and determine any appropriate course of action.
                                                                                                                                    ,.-.. ..._




       096f0$.000007611073188.1
                                                                                                                            (l3~
                                  ....   --···
                                            ····-· -·--------------              -    ---------   ···---·-· ---------
                                                                                                                   --   -

                                                                           68                                           EXHIBIT D
Filed 10/15/18                                              Case 16-10015                                           Doc 490


        So them Inyo Healthcare District
        Yo ai ("Benny") Benzeevi, M.D.
        Vi ealthcare Finance, Inc.
        July 19, 2017
        Page 5


        If, fter reading this letter and having the opportunity to consult with independent counsel, you
        are each willing to waive the Firm's conflict of interest and consent to the Firm's representation
        of t e District and the Benzeevi Group as described herein, we request that you each sign the
        enc osed copy of this letter in the spaces provided below and return the same to the undersigned
        as s on as possible. This letter may be executed in counterparts.

        Thi . letter is given in addition to and not in substitution of the "waiver of conflict" letter dated
        January 2, 2016 between the District and the Benzeevi Group, which remains in force and effect.

        If )tou have any questions regarding anything contained herein, please feel free to call the
        uniersigned.

                r e y,

          za
        Bruce            Greene



                  , ACCEPTED AND AGREED:

         SO THERN INYO HEALTHCARE DISTRICT
                               |


        By:
                         Richard P. Fedchenko, Chairman of the Board

        HE' LTHCARECON~E                               ASSOCIATES, LLC
                                                                                                          Se

        By:                           ~
                         Yorai (Benny) Benzeevi, M.D., Manager

        Vi FINANCE, INC.




                                   nny) Benzeevi,   President



        Yorai    (Benyfy)Bénzeevi,             individually



         0966(!)8.000007611073188.1




                                                                 69                                     EXHIBIT D
Filed 10/15/18   Case 16-10015               Doc 490




                      70         EXHIBIT E
Filed 10/15/18   Case 16-10015               Doc 490




                      71         EXHIBIT E
Filed 10/15/18   Case 16-10015               Doc 490




                      72         EXHIBIT E
Filed 10/15/18                                                       Case 16-10015                                                                Doc 490




           From:                       Greene, Bruce R.
           Sent:                       Tuesday, August 8, 2017 1:21 PM PDT
           CC:                         benny@healthcca.com; Linda Wilbourn (linda.wilbourn@comcast.net); Richard Torrez (tacboxing@gmail.com)
           To:                         Kevin Northcraft (northee@aol.com); Mike Jamaica (mikejamaica@sbcglobal.net); senovia@live.com
           CC:                         benny@healthcca.com; Linda Wilbourn (linda.wilbourn@comcast.net); Richard Torrez (tacboxing@gmail.com)
           Subject:                    TRMC Purported Board Meeting
           Attachments:                aug 9 2017 agenda final.docx
           Importance:                 High




           Mr. Northcraft and Mr. Jamaica – we have been advised that you have created the
           attached “agenda”, calling for a Special Meeting of the Board of TRMC for tomorrow,
           and likely have posted or distributed the “agenda” in some manner.

           As I have repeated informed you, you have no authority to call for Board meetings
           without three legitimate Board members doing so, and Ms. Gutierrez is still not a
           legitimate Board member. You can obviously meet as often as you want and with
           whomever you want, but none of these meetings are lawful meetings of the Board of
           TRMC, and no actions taken at these meetings will have any legal force or effect unless
           a quorum is present (which does not mean you two and Ms. Guttierez).

           Moreover, any law firm that the three of you may have selected at any of these
           meetings will not be considered to lawfully represent the District. You are well aware of
           the blatant conflict of interest that the McCormick, Barstow firm has (which even they
           have acknowledged), and you are also aware that neither Ms. Wilbourn nor Mr. Torrez
           have signed a conflict waiver, nor will they do so.

           This “agenda” will not be posted to the District’s website.

           Bruce Greene
           Partner


           11601 Wilshire Boulevard | Suite 1400
           Los Angeles, CA 90025-0509
           T +1.310.442.8834
           M +1.310.308.1003

           bgreene@bakerlaw.com
           bakerlaw.com




           This email is intended only for the use of the party to which it is
           addressed and may contain information that is privileged,
           confidential, or protected by law. If you are not the intended
           recipient you are hereby notified that any dissemination, copying
           or distribution of this email or its contents is strictly prohibited.
           If you have received this message in error, please notify us immediately
           by replying to the message and deleting it from your computer.




                                                                                73                                                    EXHIBIT F
Filed 10/15/18                                                         Case 16-10015                 Doc 490




           Any tax advice in this email is for information purposes only. The content
           of this email is limited to the matters specifically addressed herein
           and may not contain a full description of all relevant facts or a
           complete analysis of all relevant issues or authorities.

           Internet communications are not assured to be secure or clear of
           inaccuracies as information could be intercepted, corrupted, lost,
           destroyed, arrive late or incomplete, or contain viruses. Therefore,
           we do not accept responsibility for any errors or omissions that are
           present in this email, or any attachment, that have arisen as a result
           of e-mail transmission.




                                                                                    74   EXHIBIT F
Filed 10/15/18                    Case 16-10015                   Doc 490




                              REPORTER'S TRANSCRIPT OF

                                RECORDED PROCEEDINGS

                       IN RE: SOUTHERN INYO HEALTHCARE DISTRICT

                                DATE:· OCTOBER 17, 2017




           EXHIBIT G                   75
Filed 10/15/18                                        Case 16-10015                  Doc 490



             ·1· · · · · · · · ·UNITED STATES BANKRUPTCY COURT

             ·2· · · · · · · · ·EASTERN DISTRICT OF CALIFORNIA

             ·3· · · · · · · · · · · · ·FRESNO DIVISION

             ·4· · · · · · · · · · · · · · -- o0o --

             ·5

             ·6·       ·IN RE SOUTHERN INYO
             · ·       · · · ·HEALTHCARE DISTRICT,· · · · ·NO. 16-10015
             ·7
             · ·       · · · · · · · · DEBTOR.
             ·8·       ·______________________________

             ·9

             10

             11

             12

             13· · · · · REPORTER'S TRANSCRIPT OF RECORDED PROCEEDINGS

             14·       ·   ·   ·   ·   ·   ·   ·BEFORE:· HON. FREDERICK E. CLEMENT
             · ·       ·   ·   ·   ·   ·   ·   · ·UNITED STATES BANKRUPTCY COURT
             15·       ·   ·   ·   ·   ·   ·   · · 2500 TULARE STREET, 5TH FLOOR
             · ·       ·   ·   ·   ·   ·   ·   · · · · ·FRESNO, CALIFORNIA
             16
             · ·       · · · · · · · · · TUESDAY, OCTOBER 17, 2017
             17·       · · · · · ·RECORDING TIME:· 2:34 P.M. - 3:12 P.M.

             18

             19

             20

             21

             22

             23·       ·TRANSCRIBED BY:
             · ·       ·SALLY ANNA FRITS
             24·       ·CA CSR CERTIFICATE NO. 11709
             · ·       ·OUR FILE NO. 2924
             25



           EXHIBIT G                                       76
Filed 10/15/18                                   Case 16-10015                           Doc 490
                                           IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                           10/17/2017

             ·1· ·APPEARANCES OF COUNSEL:

             ·2· ·FOR DEBTOR SOUTHERN INYO HEALTHCARE DISTRICT:

             ·3·       ·   ·   ·   (APPEARING TELEPHONICALLY)
             · ·       ·   ·   ·   BAKER & HOSTETLER, LLP
             ·4·       ·   ·   ·   BY:· ASHLEY M. McDOW
             · ·       ·   ·   ·   · · ·ATTORNEY AT LAW
             ·5·       ·   ·   ·   11601 WILSHIRE BOULEVARD
             · ·       ·   ·   ·   SUITE NO. 1400
             ·6·       ·   ·   ·   LOS ANGELES, CALIFORNIA 90025
             · ·       ·   ·   ·   (310) 820-8800
             ·7
             · ·       ·FOR CREDITOR OPTUM BANK, INC.:
             ·8
             · ·       ·   ·   ·   (APPEARING TELEPHONICALLY)
             ·9·       ·   ·   ·   SHIPMAN & GOODWIN, LLP
             · ·       ·   ·   ·   BY:· ERIC S. GOLDSTEIN
             10·       ·   ·   ·   · · ·ATTORNEY AT LAW
             · ·       ·   ·   ·   1 CONSTITUTION PLAZA
             11·       ·   ·   ·   HARTFORD, CONNECTICUT 06103
             · ·       ·   ·   ·   (860) 251-5000
             12
             · ·       ·FOR CREDITOR GE HFS, LLC:
             13
             · ·       ·   ·   ·   (APPEARING TELEPHONICALLY)
             14·       ·   ·   ·   KUTAK ROCK, LLP
             · ·       ·   ·   ·   BY:· LISA M. PETERS
             15·       ·   ·   ·   · · ·ATTORNEY AT LAW
             · ·       ·   ·   ·   1650 FARNAM STREET
             16·       ·   ·   ·   OMAHA, NEBRASKA 68102
             · ·       ·   ·   ·   (402) 346-6000
             17
             · ·       ·FOR CREDITOR BETA RISK MANAGEMENT AUTHORITY:
             18
             · ·       ·   ·   ·   (APPEARING TELEPHONICALLY)
             19·       ·   ·   ·   PYLE, SIMS, DUNCAN & STEVENSON
             · ·       ·   ·   ·   BY:· GERALD N. SIMS
             20·       ·   ·   ·   · · ·ATTORNEY AT LAW
             · ·       ·   ·   ·   401 B STREET
             21·       ·   ·   ·   SUITE NO. 1500
             · ·       ·   ·   ·   SAN DIEGO, CALIFORNIA 92101
             22·       ·   ·   ·   (619) 687-5200

             23· ·ALSO PRESENT:· ROBIN S. TUBESING

             24· · · · · · · · · · · · · · -- o0o --

             25


                                                    www.cts-reporting.com
           EXHIBIT G                                   559.374.2484
                                                      77                              Page 2
                                                                                           YVer1f
Filed 10/15/18                           Case 16-10015                           Doc 490
                                   IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                   10/17/2017

             ·1· · · · · FRESNO, CALIFORNIA, TUESDAY, OCTOBER 17, 2017
             ·2· · · · · · · · · · · · · · 2:34 P.M.
             ·3· · · · · · · · · · · · · · -- o0o --
             ·4
             ·5· · · · THE COURT:· Good afternoon and be seated, please.· We
             ·6· ·are on the record in the matter -- in a special setting of
             ·7· ·In re Southern Inyo Healthcare.· This is 16-10015.· And
             ·8· ·this is a hearing pursuant to a very short order-shortening
             ·9· ·time that was filed some three hours ago.· I'm going to
             10· ·take the appearances, starting with those in the courtroom
             11· ·first, please.
             12· · · · · · ·Are you making an appearance, Ms. Tubesing?
             13· · · · MS. TUBESING:· Your Honor, I'm just monitoring.
             14· · · · THE COURT:· Okay.· The record to reflect that
             15· ·Ms. Tubesing present is monitoring.· I'll take those on the
             16· ·phone, starting with counsel for the debtor.
             17· · · · MS. McDOW:· Good afternoon, your Honor.· This is
             18· ·Ashley McDow, Baker Hostetler, on behalf of the debtor,
             19· ·Southern Inyo Healthcare District.
             20· · · · THE COURT:· Good afternoon.· Are there other
             21· ·appearances on the phone?
             22· · · · MR. GOLDSTEIN:· Your Honor, this is Eric Goldstein on
             23· ·behalf of Optum Bank.
             24· · · · THE COURT:· Good afternoon.· I believe we may have
             25· ·some other phone appearances, either a Jed Crookston, Lisa


                                            www.cts-reporting.com
           EXHIBIT G                           559.374.2484
                                              78                              Page 3
                                                                                   YVer1f
Filed 10/15/18                           Case 16-10015                           Doc 490
                                   IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                   10/17/2017

             ·1· ·Peters, or Gerald Sims, perhaps.
             ·2· · · · MR. GOLDSTEIN:· Your Honor, this is Eric Goldstein.
             ·3· ·Mr. Crookston is my client representative from Optum Bank.
             ·4· ·He's on a listen-only line.
             ·5· · · · THE COURT:· Okay.
             ·6· · · · MR. SIMS:· Good afternoon, your Honor.· Gerald Sims on
             ·7· ·behalf of BETA Healthcare.
             ·8· · · · THE COURT:· Good afternoon.· Is Lisa Peters present?
             ·9· · · · MS. PETERS:· Good afternoon, your Honor.· Lisa Peters
             10· ·with Kutak Rock on behalf of GE HFS, LLC.
             11· · · · THE COURT:· Good afternoon.
             12· · · · · · ·Here's where we are on this:· This is an
             13· ·emergency motion for a rejection of a purported executory
             14· ·contract with HCCA.· I had given some orders with respect
             15· ·to notification of the parties as to this order-shortening
             16· ·time.· We have not yet received a certificate of service
             17· ·from debtor's counsel.· I believe it is a Mr. Delaney has
             18· ·spoken with my judicial assistant and tells her that she --
             19· ·that he is attempting to upload the certificate of service,
             20· ·but is apparently experiencing technical difficulties.· We
             21· ·are now some almost 40 minutes late, and I do apologize to
             22· ·the parties for that, but I do feel that I do need to see
             23· ·that certificate of service, at least indicating that the
             24· ·shortened notice was given.· And so far we have not yet
             25· ·received that.


                                            www.cts-reporting.com
           EXHIBIT G                           559.374.2484
                                              79                              Page 4
                                                                                   YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · · · ·Ms. McDow, I'm looking for some direction from
             ·2· ·you.· I'm pleased to hear this today, insofar as we're
             ·3· ·able, but I do feel it is important that I at least see
             ·4· ·that on a preliminary basis before we move forward.· Are
             ·5· ·you able to offer any thoughts as to how long it's going to
             ·6· ·take you to get that done?· I understand your office has
             ·7· ·been experiencing, at least from the call, that --
             ·8· · · · MS. McDOW:· Your Honor, I understand that it was filed
             ·9· ·about -- about five minutes ago.· It was -- and it's my
             10· ·apologies.· My assistant, who has my log-in, is out to
             11· ·lunch.· So it was -- it was -- and Mr. Delaney's account
             12· ·was frozen.· So I believe my other associate, Mr. Farbar, I
             13· ·have a ping from him four minutes ago, I guess, saying that
             14· ·it has been filed.· So I assume it's just a temporary lag,
             15· ·so I'm hoping that it will upload to your Honor's system
             16· ·any second.
             17· · · · THE COURT:· Well, let me ask my deputy if she is able
             18· ·to see.· She can see things very early when they are
             19· ·uploaded.
             20· · · · THE CLERK:· I do not see it in the inbox yet, your
             21· ·Honor.
             22· · · · THE COURT:· Okay.· And your system has been refreshed,
             23· ·so were it there, you would see it?
             24· · · · THE CLERK:· I just went to another area, and it looks
             25· ·like I --


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           80                               Page 5
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · THE COURT:· We may have located it.
             ·2· · · · THE CLERK:· Your Honor, this is not from the official
             ·3· ·inbox.· This is from a different area.
             ·4· · · · THE COURT:· Understood.· This has not yet been filed,
             ·5· ·but I am looking at a declaration from Michael T. Delaney,
             ·6· ·and it does appear, at least on a preliminary basis, to
             ·7· ·satisfy the terms of my order on the order-shortening time.
             ·8· · · · · · ·Ms. McDow, I will turn to you first.· I have read
             ·9· ·the moving papers.· I am inclined to give the least
             10· ·possible relief today that affords your client protection,
             11· ·and that is allowing the removal of names from bank
             12· ·accounts as suggested in the fourth paragraph, the
             13· ·order-shortening time.· So to change the signatory
             14· ·authorizations and such other relief as possible, but then
             15· ·continuing this and allowing for some further -- allowing
             16· ·HCCA to be heard.· I note that they're not here today.
             17· · · · MS. McDOW:· They are not, your Honor.· And I
             18· ·appreciate that.· I appreciate the relief already granted,
             19· ·and the Court's indulgence, as far as the timing and the
             20· ·emergency motion.
             21· · · · · · ·To start, we did get an e-mail from Mr. Levinson
             22· ·at Orrick with respect to his representation or not, and he
             23· ·wanted me to make it clear to the Court that neither he nor
             24· ·Mr. Bedoyan, who he copied with his e-mail -- so I assume
             25· ·-- he did not say anything to the contrary, but


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           81                               Page 6
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·Mr. Levinson wanted me to convey to the Court that he does
             ·2· ·not -- he nor Orrick represents HCCA in this matter and
             ·3· ·neither does Mr. Bedoyan.· So -- and he wanted me to convey
             ·4· ·that to the Court.· So we will -- we will serve them.
             ·5· ·Again, I don't -- I don't have any understanding who their
             ·6· ·counsel is in this matter, if anyone yet, but we will serve
             ·7· ·them.
             ·8· · · · THE COURT:· Well --
             ·9· · · · MR. McDOW:· And, again, we appreciate the indulgence
             10· ·with respect to the bank accounts.
             11· · · · · · ·To add a little bit of color and some more --
             12· · · · THE COURT:· Ms. McDow --
             13· · · · MS. McDOW:· Yes, your Honor.
             14· · · · THE COURT:· Before you do that, with that said, I'm
             15· ·looking at the declaration of Mr. Delaney, and point me to
             16· ·the portion that indicates that HCCA was given notice of
             17· ·this hearing.· I added Mr. Levinson and Mr. Bedoyan as
             18· ·attorneys to be served, not because I was certain they
             19· ·represented them in this case, but because they did
             20· ·represent them in a collateral-related Chapter 9 involving
             21· ·the --
             22· · · · MS. McDOW:· Right.
             23· · · · THE COURT:· -- Tulare Local Healthcare District, in
             24· ·which similar allegations are being made.· And since you
             25· ·have now -- and I was -- and given the need for speed here,


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           82                               Page 7
                                                                                 YVer1f
Filed 10/15/18                          Case 16-10015                           Doc 490
                                  IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                  10/17/2017

             ·1· ·I was trying to make sure that we had given the best notice
             ·2· ·we were able to give in spite of circumstances.· But with
             ·3· ·that said, I'm not clear from the Delaney declaration where
             ·4· ·the cert -- where the notification to HCCA is then.· I --
             ·5· ·help me to understand that, please.
             ·6· · · · MS. McDOW:· And, your Honor, the -- if you look
             ·7· ·towards the end of that.· It is HCCA, the sole shareholder
             ·8· ·of HCCA is Benzeevi, so that was the -- B --
             ·9· ·B-E-N-Z-E-E-V-I, at HCCA, which is Healthcare Conglomerate
             10· ·Associates, dot com.
             11· · · · THE COURT:· Where -- what line is that, please?· I'm
             12· ·looking at --
             13· · · · MS. McDOW:· At line -- I apologize, your Honor.· Line
             14· ·22.
             15· · · · THE COURT:· The very last e-mail address?
             16· · · · MS. McDOW:· Correct, your Honor.· Correct.
             17· · · · THE COURT:· And that is the sole shareholder of this
             18· ·HCCA group?
             19· · · · MS. McDOW:· It is, your Honor.· And Mr. Germany, who
             20· ·is the -- Alan Germany, whose e-mail address is immediately
             21· ·preceding Mr. Benzeevi's, he is the -- what I'll say is the
             22· ·face of HCCA, certainly at Inyo.· So he is the person who
             23· ·has the most -- I'll say on the ground, you know,
             24· ·interfacing with the District.· So in an abundance of
             25· ·caution, we gave him notice of the same.


                                           www.cts-reporting.com
           EXHIBIT G                          559.374.2484
                                             83                              Page 8
                                                                                  YVer1f
Filed 10/15/18                        Case 16-10015                             Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · THE COURT:· This is the same Mr. Germany who's been
             ·2· ·giving declarations throughout the course of your Chapter 9
             ·3· ·case here before me?
             ·4· · · · MS. McDOW:· Correct, your Honor.
             ·5· · · · THE COURT:· Okay.· I'm not -- did you attempt to serve
             ·6· ·the agent for service of process or give notice there?
             ·7· · · · MS. McDOW:· Your Honor, I don't know who -- I can
             ·8· ·actually bring Michael -- and I apologize, your Honor.    I
             ·9· ·had tasked him with service while I dealt with the
             10· ·emergency that I'm going to apprise the Court of shortly.
             11· ·So if your Honor would like, I can see whether and who the
             12· ·agent for service is, but I don't -- I don't know, your
             13· ·Honor, whether that was --
             14· · · · THE COURT:· Okay.· For now, let's do this.· Go ahead
             15· ·and add -- you wanted to add some flavor or some color to
             16· ·things -- and I have read your papers, so you don't need to
             17· ·reiterate that.
             18· · · · MS. McDOW:· Correct, your Honor.· Thank you.
             19· · · · · · ·After that -- after we had filed the emergency
             20· ·motion for the reasons we set forth in -- in the motion,
             21· ·this morning, we were served and proceeded to take part in
             22· ·a -- with a search warrant from the County of Tulare.· The
             23· ·search warrant was served by five -- five representatives
             24· ·of this -- the district attorney's office in Tulare and two
             25· ·sheriff's deputies from the County of Tulare.· They had a


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           84                               Page 9YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·very specific list of things they were looking for,
             ·2· ·property they think has been in their -- again, this is --
             ·3· ·I don't know.· I'm representing to the Court I don't have
             ·4· ·any experience in criminal law.· This is not what I do.· Or
             ·5· ·search warrants.· But represent to the Court that there are
             ·6· ·a number of check boxes -- checked boxes on this form, many
             ·7· ·of which are, you know, that the property was stolen or
             ·8· ·embezzled, the things were used for the means of committing
             ·9· ·a felony, and that these things are things that can be
             10· ·seized.· And then there's a list of certain equipment
             11· ·that -- it -- it appeared after our discussions with, you
             12· ·know, again, those people who were conducting the search,
             13· ·that they believe that a number of things have been
             14· ·transferred -- equipment, you know, medications, that those
             15· ·things have been transferred from Tulare to Inyo.
             16· · · · · · ·So for a good -- good four hours or so this
             17· ·morning, we -- obviously, we did everything we could to
             18· ·comply with the search, you know, had discussions.· They
             19· ·were very interested in funds that had been transferred
             20· ·from Tulare to the District.· The manner in which -- a lot
             21· ·of questions about the manner in which HCCA had been
             22· ·funding and had been, you know, providing the District with
             23· ·funds.· So it was -- it was quite a fire drill.
             24· · · · · · ·I insured -- you know, again, was kind of, as
             25· ·much as I could be present, that no -- despite the ability


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           85                              Page 10
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·and the search warrant for them to seize things, that, you
             ·2· ·know, these were things that were vital to our operations,
             ·3· ·that we would work with them, that we would -- you know,
             ·4· ·you can take pictures.· You can identify.· We -- we
             ·5· ·understand the -- the -- you know, what needs to be done.
             ·6· ·But we also -- you have to understand we need these things
             ·7· ·to operate.· So they didn't remove anything, except a
             ·8· ·couple of thumb drives full of files.
             ·9· · · · · · ·And, you know, again, we're going to be -- we are
             10· ·really trying to get an open line of communication with
             11· ·Tulare, because it appears we -- we suffer from the same
             12· ·problems.· So we are trying to keep that line of
             13· ·communication open and certainly going to follow up, you
             14· ·know, with those who conducted the search, to try to get to
             15· ·the bottom of it.
             16· · · · · · ·So that is, again, you know, another reason that
             17· ·we think the relief that we've sought, you know, in this is
             18· ·warranted.· Again, it's -- what has been -- what has been
             19· ·published in -- in the press and, you know, throughout --
             20· ·throughout Tulare is really striking a chord with the
             21· ·board, unfortunately, and it seems eerily similar to, you
             22· ·know, again, kind of what -- what we've been experiencing.
             23· · · · · · ·So the only plus that we have -- and, again,
             24· ·that's a blessing and a curse is that, you know, since
             25· ·we've been in, this board has really -- really come to


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           86                              Page 11
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·understand what this hospital needs, and we have an
             ·2· ·interested party as far as CFO from -- I'm going to butcher
             ·3· ·this -- but Tehachapi, who we think as long as we can
             ·4· ·commit to two or three years, he is willing to come in --
             ·5· ·and I think the figure is 200,000 for the entire year,
             ·6· ·which as the Court knows and probable most of the creditors
             ·7· ·on the phone, is a small fraction of what the management
             ·8· ·fee was.
             ·9· · · · · · ·We're also lining up, and one of our immediate
             10· ·problems, at least it appears from what financials we do
             11· ·have, is, you know, making sure that the operations can
             12· ·continue to be funded.· If for some reason HCCA or V.I.,
             13· ·you know, makes an election not to continue to fund the
             14· ·line of credit, we have the ability now -- I was waiting
             15· ·for confirmation from the client before the hearing but
             16· ·have not received it.· But they were comfortable that we
             17· ·have enough A.R. now -- again, it's sequestered now.· It
             18· ·should be to fund payroll for the next two weeks, which is
             19· ·a blessing.· We are getting -- and we had already started
             20· ·to put in place a loan from --
             21· · · · THE COURT:· Ms. McDow --
             22· · · · MS. McDOW:· Yes.
             23· · · · THE COURT:· I think I understand.· Thank you.
             24· · · · MS. McDOW:· Okay.
             25· · · · THE COURT:· Let me just ask --


                                          www.cts-reporting.com
           EXHIBIT G                         559.374.2484
                                            87                             Page 12
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · MS. McDOW:· I apologize.
             ·2· · · · THE COURT:· -- a few pointed questions here.· I think
             ·3· ·we're a bit far afield of where we need to be today.· So
             ·4· ·let me confine --
             ·5· · · · MS. McDOW:· I apologize.
             ·6· · · · THE COURT:· -- this to the real issue here in front of
             ·7· ·you.
             ·8· · · · · · ·So now that we have learned that neither of the
             ·9· ·attorneys, which I added to your order, Mr. Levinson or
             10· ·Mr. Bedoyan, represent that party in this action, we have
             11· ·some questionable issues about service.
             12· · · · · · ·Do I understand you correctly that the search
             13· ·warrant was served on Southern Inyo Healthcare?
             14· · · · MS. McDOW:· That is correct, your Honor.
             15· · · · THE COURT:· So the allegation is that there has been
             16· ·transfers of assets or funds from the Tulare debtor before
             17· ·Judge Lastreto to your client?
             18· · · · MS. McDOW:· Correct, your Honor.· That is correct.
             19· · · · THE COURT:· Can you give me a grocery list, summary,
             20· ·please, of the allegations -- and I don't need you to rebut
             21· ·them.· Just tell me what is it that they are telling you,
             22· ·if you know, has been taken from the Tulare hospital and
             23· ·moved into the possession of your client.
             24· · · · MS. McDOW:· Absolutely.· And I -- I can recite
             25· ·certainly what -- what it is they're looking for, which I


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           88                              Page 13
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·think is one in the same for this.
             ·2· · · · · · ·It is large hospital equipment, such as beds,
             ·3· ·gurneys, x-ray and surgical equipment, I.V. pumps, kitchen
             ·4· ·or food services equipment, such as microwave ovens and
             ·5· ·refrigerators.· And then the second kind of section is just
             ·6· ·a search of all physical locations where hospital equipment
             ·7· ·and supplies can be stored, including but not limited to,
             ·8· ·general medical and office supplies and pharmaceutical
             ·9· ·supplies.· And the last kind of substantive piece is the
             10· ·search shall include but not be limited to all hard copy
             11· ·files or electronically stored computer files for the
             12· ·purpose of locating any and all invoices, receipts, billing
             13· ·and payment slips, purchase orders, equipment, and supply
             14· ·transfer and receiving slips.
             15· · · · THE COURT:· Okay.· Do you have the understanding that
             16· ·funds may have been transferred too?
             17· · · · MS. McDOW:· I do, your Honor, from my own -- again, I
             18· ·don't profess to be a forensic accountant, but I've spent a
             19· ·good chunk of time over the past week looking at our -- the
             20· ·bank statements that I've received.· And I do believe that
             21· ·to be -- to be accurate.· I can represent to this Court
             22· ·that there were millions transferred back and forth between
             23· ·the two, between -- I apologize.· Between Tulare and
             24· ·Southern Inyo.· But it not did appear to be the focus -- I
             25· ·asked that specifically -- the focus of the D.A. -- the


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           89                              Page 14
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·district attorney or the sheriff's investigation today.
             ·2· · · · THE COURT:· And that's the Tulare County District
             ·3· ·Attorney?
             ·4· · · · MS. McDOW:· Correct, your Honor.
             ·5· · · · THE COURT:· Millions back and forth between these two
             ·6· ·entities?
             ·7· · · · MS. McDOW:· Correct.
             ·8· · · · THE COURT:· Very well.· And there are allegations
             ·9· ·that -- and who knows which way that will net, in favor of
             10· ·the -- in favor of the Tulare hospital or in favor of
             11· ·Southern Inyo.· We don't know how that will shake out.
             12· · · · MS. McDOW:· Your Honor, it shows, again, that based on
             13· ·what I can do, the best that I can do is look at the actual
             14· ·bank statements and show, okay, there's a wire to Tulare.
             15· ·There's a wire back.· The expense that HCCA is going to
             16· ·claim that funds were sent to Tulare on behalf of HCCA and
             17· ·something happened on that end.· I'm not sure.· But if you
             18· ·just look at the net-net, there is $418,000 owed to
             19· ·Southern Inyo by Tulare.
             20· · · · THE COURT:· All right.· Do you have any idea when you
             21· ·will know more about all of this?
             22· · · · MS. McDOW:· Your Honor, what we hope to do is, again,
             23· ·the board understands we immediately need -- (inaudible)
             24· ·what happens as far as termination today or in the next few
             25· ·weeks, a CFO.· We need somebody in there with the finances


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           90                              Page 15
                                                                                 YVer1f
Filed 10/15/18                          Case 16-10015                            Doc 490
                                  IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                  10/17/2017

             ·1· ·so I'm hoping that's going to happen in the next ten days.
             ·2· ·Like I said, they've been -- the board is very good, very
             ·3· ·concerned.· They've been working like crazy to interview
             ·4· ·people and get a new --
             ·5· · · · THE COURT:· Ms. McDow --
             ·6· · · · MS. McDOW:· -- CFO --
             ·7· · · · THE COURT:· -- I'd like you to focus on my question.
             ·8· ·You're not responding to me, and I really would like you to
             ·9· ·do so, please, and confine yourself to my question.
             10· · · · · · ·When will you know more about who -- which
             11· ·direction this is going to net?· It's a time question.
             12· · · · MS. McDOW:· Your Honor, again, to confirm what I've
             13· ·done with someone more credible, probably three weeks to a
             14· ·month.· I'd like someone to have all of our financials and
             15· ·really look at them.· So my guess would be 30 days to have
             16· ·something that we can put in a declaration with any
             17· ·definitive --
             18· · · · THE COURT:· Okay.· And Mr. Germany, I had the sense --
             19· ·and forgive me -- it's been a couple of weeks since I've
             20· ·looked at this -- but Mr. Germany, I believe, was employed
             21· ·at Southern Inyo.· Was it on a contract basis to serve as
             22· ·the chief financial officer, or was he a regular employee?
             23· · · · MS. McDOW:· Your Honor, the District's understanding
             24· ·was that he was employed by HCCA, and that his salary was
             25· ·to be encompassed within the $65,000-a-month management


                                           www.cts-reporting.com
           EXHIBIT G                          559.374.2484
                                             91                              Page 16
                                                                                   YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·fee.· I did find, when I looked at the bank statements,
             ·2· ·that there were some payments made directly from Southern
             ·3· ·Inyo to Mr. Germany; however, they were few and far
             ·4· ·between.· So we do not believe -- we've never understood
             ·5· ·that he's an employee of the District, but rather of HCCA.
             ·6· · · · THE COURT:· And that's how -- that is, perhaps, how
             ·7· ·these events transpired is through his -- through him?
             ·8· · · · MS. McDOW:· Without a doubt, your Honor.
             ·9· · · · THE COURT:· Okay.
             10· · · · MS. McDOW:· He is the one that has been -- has sole
             11· ·control of our bank accounts, all of our finances.
             12· · · · THE COURT:· Well, here's what I'm inclined to do:
             13· ·Other than the relief that I have granted in the
             14· ·order-shortening time, allowing HCCA to be removed from the
             15· ·bank accounts, unless you can articulate other relief that
             16· ·needs to happen, I'm inclined to continue this for service
             17· ·and a briefing schedule, in light of all of that.
             18· · · · · · ·Is there other relief you feel needs to be
             19· ·afforded today for your motion?· It seemed to me that's
             20· ·probably the most we can do.
             21· · · · MS. McDOW:· Your Honor, again, a couple -- twofold.
             22· ·One, we were seeking a full -- a full cancellation of the
             23· ·agreement, but I understand, your Honor, that that's
             24· ·hard-pressed to do, especially with no notice.· So I
             25· ·respect the fact that that will need --


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           92                              Page 17
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · THE COURT:· Right.
             ·2· · · · MS. McDOW:· -- a little more time.· And then a
             ·3· ·continuance of the plan of disclosure statement, just to
             ·4· ·allow us time --
             ·5· · · · THE COURT:· That's fine.· I'll give you time on that.
             ·6· · · · MS. McDOW:· Yes.· Yeah.· Yes.
             ·7· · · · THE COURT:· But that's the relief.· Correct?
             ·8· · · · MS. McDOW:· Correct.· Thank you.· Yes.· Correct, your
             ·9· ·Honor.
             10· · · · THE COURT:· Okay.· Turning to the other parties on the
             11· ·line.· Mr. Goldstein, Ms. Peters, Mr. Sims, anybody want to
             12· ·be heard on this?
             13· · · · MR. GOLDSTEIN:· Your Honor, this is Eric Goldstein.     I
             14· ·-- I -- I -- I don't need to be heard on it.
             15· · · · MR. SIMS:· Your Honor, Gerald Sims.· I don't have
             16· ·anything to add.
             17· · · · THE COURT:· Okay.
             18· · · · MS. PETERS:· Your Honor, Lisa Peters, on behalf GE
             19· ·HFS.· I don't have anything to add, but appreciate
             20· ·counsel's update, particularly with respect to the search
             21· ·warrant.· My client is an equipment lessor to both Southern
             22· ·Inyo as well as Tulare.· So obviously to the extent there's
             23· ·any allegations of equipment being swapped, that's
             24· ·something we will want to visit with both debtor's counsel.
             25· ·So, again, appreciate the update.


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           93                              Page 18 YVer1f
Filed 10/15/18                         Case 16-10015                            Doc 490
                                 IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                 10/17/2017

             ·1· · · · THE COURT:· And, Ms. Tubesing, you're monitoring but
             ·2· ·not making any appearance at this juncture?
             ·3· · · · MS. TUBESING:· Correct, your Honor.
             ·4· · · · THE COURT:· Very well.· Thank you.
             ·5· · · · · · ·Ms. Estrada, would you remind me when the status
             ·6· ·conference comes up in this case, please?
             ·7· · · · THE CLERK:· Yes, your Honor.· That's scheduled for
             ·8· ·November 1st at 1:30, your Honor.
             ·9· · · · THE COURT:· Okay.· I am going to allow, and have
             10· ·already allowed by virtue of the order I signed, the debtor
             11· ·to remove the name and signature authority -- signatory
             12· ·authority of HCCA from the bank accounts of the debtor.
             13· · · · · · ·I am going to continue this to November 8th in
             14· ·Bakersfield -- and that would be at 11 o'clock,
             15· ·Ms. Estrada?
             16· · · · THE CLERK:· Yes, your Honor.
             17· · · · THE COURT:· 11 o'clock.· Opposition may be filed by
             18· ·HCCA by Wednesday, November 1st.· Debtor will give me an
             19· ·up -- an order granting the relief and continuing this, and
             20· ·serve that not later than -- and I want 7004 service on
             21· ·that, please -- not later than Monday, October 23rd.· Not
             22· ·later than Wednesday, October 25th, I would like a brief
             23· ·from the debtor on whether, in fact, this is an executory
             24· ·contract, with citation to applicable portions of the
             25· ·agreement.· My memory -- and I'm going from memory so


                                          www.cts-reporting.com
           EXHIBIT G                         559.374.2484
                                            94                              Page 19
                                                                                  YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·there's a good chance I'm going to get some of this wrong
             ·2· ·-- but my memory is that the most commonly accepted
             ·3· ·definition of executory contract is by Professor Vern
             ·4· ·Countryman, who says that there must be performance due by
             ·5· ·both sides and that the performance must be something other
             ·6· ·than the payment of money.· So I would like a brief,
             ·7· ·including citation to applicable portions of the contract,
             ·8· ·specifically that shows where that -- that this is, in
             ·9· ·fact, an executory contract.· You may brief such issues as
             10· ·are appropriate.
             11· · · · · · ·It seems to me that we need to know that this is
             12· ·an executory contract.· I will also tell you that if it is
             13· ·not, we are, perhaps, down to post-petition transfer of
             14· ·assets and recovery under 540, I believe, that's 9.· The
             15· ·debtor may also brief such additional issues as they deem
             16· ·fit, and it does seem to me that this is a question of
             17· ·business judgment.· So I don't know that the debtor has to
             18· ·prove nefarious deeds.· I think they can show that this is
             19· ·a proper exercise of business judgment, and it would be
             20· ·difficult to defeat that.
             21· · · · · · ·Any other party wishing to be heard, creditors or
             22· ·other parties may also file opposition by Wednesday, the
             23· ·11th.· I will ask Ms. McDow to upload the order and to
             24· ·serve it when she serves the motion and -- serve the order
             25· ·and the motion on HCCA.


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           95                              Page 20
                                                                                 YVer1f
Filed 10/15/18                           Case 16-10015                            Doc 490
                                   IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                   10/17/2017

             ·1· · · · · · ·Mr. Goldstein, Mr. Sims, Ms. Peters, did any of
             ·2· ·you need to approve the form of the order?
             ·3· · · · MR. SIMS:· This is Gerald Sims.· I don't need to see
             ·4· ·it, your Honor.
             ·5· · · · MR. GOLDSTEIN:· Eric Goldstein, your Honor.· Same
             ·6· ·thing.
             ·7· · · · MS. PETERS:· This is Lisa Peters, same.
             ·8· · · · THE COURT:· Very well.· Ms McDow, anything further
             ·9· ·from yourself?
             10· · · · MS. McDOW:· Your Honor, just a -- more of a procedural
             11· ·question.· We are --
             12· · · · THE COURT:· Oh, excuse me.· One other thing.· I will
             13· ·continue the -- I'm going to have my deputy issue a
             14· ·separate order -- I will continue the status conference in
             15· ·the Chapter 9 to the same date and time, and I presume
             16· ·that's not a hardship on you, Ms. Tubesing to appear by
             17· ·phone?
             18· · · · MS. TUBESING:· That's fine, your Honor.
             19· · · · THE COURT:· Okay.· That will be the other thing I
             20· ·forgot.· Go ahead, Ms. McDow.
             21· · · · THE COURT:· Just a second.· Excuse me.
             22· · · · MS. TUBESING:· And I'm sorry, your Honor.· I also note
             23· ·that the disclosure statement is set for that same date,
             24· ·November 1st?
             25· · · · THE COURT:· Correct.· And we'll continue that at the


                                            www.cts-reporting.com
           EXHIBIT G                           559.374.2484
                                              96                              Page 21
                                                                                    YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·same time.· We're -- I understand that we're going to have
             ·2· ·to reset dates, but we'll deal with all that on the 8th.
             ·3· · · · · · ·Go ahead, Ms. McDow.
             ·4· · · · MS. McDOW:· Thank you, your Honor.· The other pieces
             ·5· ·we actually are seeking in addition to rejection, authority
             ·6· ·to terminate.· And my guess is -- and I don't know -- that
             ·7· ·the Court would prefer and, perhaps, require that to be
             ·8· ·done by way of an adversary proceeding.· Because, again,
             ·9· ·part of our concern, in addition to just defining the
             10· ·measure of damages, is making sure that we can regain all
             11· ·of the management back.· And understand, it's kind of funny
             12· ·thing that when you reject, in theory, those people can
             13· ·still come do what they do.· But for a number of reasons,
             14· ·we want it to be terminated.· So would your Honor be
             15· ·willing to entertain that by way of motion, or would your
             16· ·Honor require or prefer that we do that by way of an
             17· ·adversary, again, as soon as humanly possible.
             18· · · · THE COURT:· I took your motion -- and I don't think
             19· ·you -- and you'll forgive me.· I had about half an hour
             20· ·with it, so I probably don't fully understand all of it.
             21· ·But I took your motion to be a rejection under 362 --
             22· ·excuse me -- 365(d)(2), which is incorporated by section
             23· ·901.· I am invoking my powers under 105(a) to implement the
             24· ·365(d)(2) rejection.· I don't think 704 or 1106 is
             25· ·applicable here, because neither is incorporated by 901.


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           97                              Page 22
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·So I took that as a rejection.
             ·2· · · · · · ·Now, you're saying it's not that, but it's a
             ·3· ·termination, and I'm not sure I'm seeing that in your
             ·4· ·brief.· And I'm not entirely clear on what the difference
             ·5· ·is, so I'm -- and this is at a very preliminary stage, so I
             ·6· ·guess I could use a little enlightenment here.· What -- do
             ·7· ·I have the basis for your relief wrong?
             ·8· · · · MS. McDOW:· Your Honor, it was twofold.· We had
             ·9· ·actually planned to rejection -- and, again, this has all
             10· ·kind of been, you know, a reactive, that we had still
             11· ·planned to reject by and through the plan and --
             12· · · · THE COURT:· So this is not a rejection?
             13· · · · MS. McDOW:· This was not, your Honor.· This was a --
             14· ·this was seeking a -- a termination of the contract.
             15· · · · THE COURT:· Well, what would be the basis under the --
             16· ·other than 365(d)(2) for termination?· I don't -- I don't
             17· ·understand.
             18· · · · MS. McDOW:· It's -- your Honor, it was, as -- as best
             19· ·we could in the time we had, it was -- again, other than
             20· ·the factual bases that were in there, it would be a 105,
             21· ·which, again, I understand -- I understand both this
             22· ·Court's -- I don't want to say hesitation, but conservative
             23· ·approach to 105, which is why I think given this -- given
             24· ·the extension of -- you know, the time that the Court is
             25· ·willing to give, that perhaps we do it by way of adversary


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           98                              Page 23
                                                                                 YVer1f
Filed 10/15/18                         Case 16-10015                           Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·proceeding.· I think that's probably -- I think it's on the
             ·2· ·line of whether or not this sort of relief required an
             ·3· ·adversary.· But given now it is the time, I think it's
             ·4· ·probably the more appropriate way to do it as far as --
             ·5· · · · THE COURT:· Well, I'm happy to let you pitch it
             ·6· ·however you'd like it.· I will tell you that my reading of
             ·7· ·Law vs. Siegel is a criticism -- among other things -- is a
             ·8· ·criticism of the usage of 105 and that you need to be able
             ·9· ·to articulate a specific section in the Bankruptcy Code
             10· ·that you are seeking to effectuate through 105.
             11· · · · · · ·I took your motion -- and I understand why it was
             12· ·very loosely worded, given the speed and the -- the lack of
             13· ·clarity, understandably, that your office still has about
             14· ·this problem, but I took this to be a rejection under
             15· ·362(d)(2).· If that's not it, correct me.· I think I can
             16· ·use 105 to tell you you can take your name off the bank
             17· ·accounts because I am effectuating that rejection.
             18· · · · · · ·If you want something else, it's going to be up
             19· ·to you to pitch that, and I'm not sure that you can open
             20· ·the universe with 105.· I think you need to show me
             21· ·where -- what you're tying it to.· Whether or not that
             22· ·should be an adversary or a motion.· I don't know.· What I
             23· ·got from you as a motion.· Are you -- so I -- I kind of
             24· ·feel like you're asking me to weigh in on something not in
             25· ·front of me.· I --


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           99                              Page 24
                                                                                 YVer1f
Filed 10/15/18                          Case 16-10015                            Doc 490
                                  IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                  10/17/2017

             ·1· · · · MS. McDOW:· Sorry, your Honor.· Sorry.· Go ahead.
             ·2· · · · THE COURT:· If you can clarify it, I'm happy, but
             ·3· ·that's the way this looked to me.· Is that not it?
             ·4· · · · MS. McDOW:· Your Honor, no.· You are -- you are right
             ·5· ·in part.· And I understood -- again, I'd like to think I've
             ·6· ·learned a lot of things about this Court, certainly in the
             ·7· ·past couple of years, and I understood that very likely a
             ·8· ·full termination, as opposed to the immediate relief given
             ·9· ·what we believe to be the -- the -- the irreparable damage
             10· ·to the District, that as far as a broader termination, it
             11· ·was -- I -- my best guess was that we were going to have to
             12· ·do that by way of adversary proceeding.· So you were
             13· ·correct, except that the termination that we are asking
             14· ·for, I believe, is -- is more appropriate full termination,
             15· ·as opposed to rejection by way of an adversary.· I think
             16· ·your Honor --
             17· · · · THE COURT:· What is the authority?· Is it state or
             18· ·bankruptcy law or something else, for termination, in your
             19· ·view?· What is the authority for that?
             20· · · · MS. McDOW:· Your Honor, based on what I know now and,
             21· ·again, it's a -- it's a big learning curve in the past ten
             22· ·days.· It's going to be a judicial cancellation under state
             23· ·law, as far as policy, harm to the public, and frustration
             24· ·of purpose, a number of -- but it will be state law claims
             25· ·for the full termination.


                                           www.cts-reporting.com
           EXHIBIT G                          559.374.2484
                                             100                             Page 25
                                                                                   YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· · · · THE COURT:· Are you rescinding this for fraud?
             ·2· · · · MS. McDOW:· Your Honor, rescission was one of the --
             ·3· ·one of the options I pursued -- although I'm not sure yet,
             ·4· ·again, as we sit here now, before I can do a little bit
             ·5· ·more investigation, whether or not what restoring the other
             ·6· ·side to their pre-contract positions really mean for us.
             ·7· ·So I'm not prepared -- I just don't feel comfortable
             ·8· ·representing to the Court that that will be it.· But it
             ·9· ·will be a cancellation or a rescission, again, based on
             10· ·what I know now.· I just have to understand exactly what's
             11· ·been given on either side, I think, before I, you know,
             12· ·file a pleading in good faith saying this is -- or an
             13· ·adversary saying that, your know, this is what we're --
             14· ·what we're seeking.· But it will be -- again, very
             15· ·comfortable it will be cancellation or rescission, as far
             16· ·as what we do with the contract.
             17· · · · THE COURT:· So it might be rescission.· It might be
             18· ·declaratory relief, in essence, based on breach?
             19· · · · MS. McDOW:· Correct, your Honor.
             20· · · · THE COURT:· Okay.· If it is not 365(d)(2), I start to
             21· ·wonder about where my jurisdiction for that comes from, but
             22· ·I'll guess we'll solve that at a later date.
             23· · · · · · ·Is the order that we have made so far today in
             24· ·keeping with your request, or should I not be doing that?
             25· · · · MS. McDOW:· Your Honor, I think that maybe we just


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           101                             Page 26
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·broaden the scope of the order to be that by October --
             ·2· ·maybe file a lawsuit by October 25th is a little bit -- a
             ·3· ·little bit -- that being a little bit too much on --
             ·4· · · · THE COURT:· I'm not -- I feel like I've ruled on as
             ·5· ·much of it as I can, given the motion.· So I'm not inclined
             ·6· ·to broaden the scope of things.· If you're telling me you
             ·7· ·don't know want the order I made, I'm glad to not give you
             ·8· ·an order, but I thought you did want that.· Would you
             ·9· ·correct me if I'm mistaken?
             10· · · · MS. McDOW:· No, your Honor.· I think we need to do
             11· ·both rejection and termination, so I think that your
             12· ·Honor's briefing, as far as rejection, is fine.· We will --
             13· ·again, we will brief that in accordance with the order and
             14· ·the time that the Court just gave.· And, again, I think
             15· ·that the issue, as far as actually terminating is going to
             16· ·have the largest impact on the timing for the plan of the
             17· ·disclosure statement.· So we'll just endeavor to get that
             18· ·filed as quickly as we can.
             19· · · · THE COURT:· Sure.· And I would say, take your time and
             20· ·get it right.· And if you could articulate for me the next
             21· ·time we visit on this status conference as to what exactly
             22· ·you're trying to do.· Having listened to you, I'm still not
             23· ·clear -- and it's probably me -- on what you think you're
             24· ·going to do beyond rejection.· I suspect maybe you're
             25· ·either going to try and rescind for fraud or get a


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           102                             Page 27
                                                                                 YVer1f
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·declaratory relief that your client is relieved of their
             ·2· ·obligations based on a material breach by the other side.
             ·3· ·I'm not sure.· We have other issues.· If you could work to
             ·4· ·clarify for me what -- what you're trying to do, that would
             ·5· ·be helpful because I'm -- I'm really afraid I don't
             ·6· ·understand it beyond that.
             ·7· · · · MS. McDOW:· I absolutely will and I apologize, your
             ·8· ·Honor.· I've been on a learning curve, so I apologize for
             ·9· ·my -- my lack of clarity, as far as what -- what -- what
             10· ·we're trying -- what we're trying to do and how we're going
             11· ·to achieve it.· But I --
             12· · · · THE COURT:· It's probably --
             13· · · · MS. McDOW:· -- I will make it more clear.
             14· · · · THE COURT:· It's probably me, Ms. McDow.
             15· · · · · · ·Okay.· Anything further today?
             16· · · · MS. McDOW:· Not from me, your Honor.
             17· · · · THE COURT:· Okay.· Those will be the orders and do
             18· ·upload your order, and we will deal with it as rapidly as
             19· ·possible.· Thank you.
             20· · · · MS. McDOW:· Thank you, your Honor.· I thank you again
             21· ·for the shortened time.
             22· · · · THE COURT:· We are in recess.
             23
             24· · · · · · · · ·(End of recorded proceedings.)
             25· · · · · · · · · · · · · · -- o0o --


                                          www.cts-reporting.com
           EXHIBIT G                         559.374.2484
                                            103                            Page 28
Filed 10/15/18                        Case 16-10015                            Doc 490
                                IN RE: SOUTHERN INYO HEALTHCARE DISTRICT
                                                10/17/2017

             ·1· ·STATE OF CALIFORNIA· · · · · · · · )
             · · · · · · · · · · · · · · · · · · · · )· · ss
             ·2· ·COUNTY OF FRESNO· · · · · · · · · ·)

             ·3

             ·4· · · · · ·I, Sally A.F. Turner, CSR No. 11709, a Certified

             ·5· ·Shorthand Reporter in and for the County of Fresno, State

             ·6· ·of California, do hereby certify:

             ·7· · · · · ·That I transcribed the recorded proceedings held on

             ·8· ·October 17, 2017, in the above-listed matter, to the best

             ·9· ·of my ability, which was taken down by me in shorthand and

             10· ·thereafter reduced to computerized transcription under my

             11· ·direction and supervision.· I hereby certify the foregoing

             12· ·transcript is a full, true, and correct transcript of my

             13· ·shorthand notes so taken.

             14· · · · · ·I make no representations as to the accuracy of the

             15· ·speakers and/or testimony since I was not physically

             16· ·present during the recording.

             17· · · · · ·I further certify that I am neither counsel for nor

             18· ·related to any party to said action nor in any way

             19· ·interested in the outcome thereof.

             20

             21

             22

             23

             24· · · · · · · · · ____________________________________
             · · · · · · · · · · Sally A.F. Turner
             25· · · · · · · · · Certified Shorthand Reporter No. 11709


                                         www.cts-reporting.com
           EXHIBIT G                        559.374.2484
                                           104                             Page 29
Filed 10/15/18                          Case 16-10015                         Doc 490




                               IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE EASTERN DISTRICT OF CALIFORNIA




                       SOUTHERN INYO HEALTHCARE         Case No. 2016-10015
                       DIVISION
                                                        Chapter 9




                       _____________________________________________________


                              BEFORE THE HONORABLE FREDRICK E. CLEMENT

                                           BANKRUPTCY JUDGE

                                           AUGUST 29, 2018

                       _____________________________________________________




                       Proceedings recorded by electronic sound recording.




           EXHIBIT H                         105
Filed 10/15/18                          Case 16-10015                      Doc 490



                 1                      A P P E A R A N C E S

                 2

                 3     FOLEY & LARDNER, LLP

                 4     By: Ashley McDow, Esq.

                 5     555 South Flower Street, Suite 3300

                 6     Los Angeles, California 90071

                 7     Appearing for Southern Inyo Healthcare District ;

                 8

                 9     WALTER WILHELM LAW GROUP

                 10    By: Riley Walter, Esq.

                 11    205 East River Park Circle, Suite 410

                 12    Fresno, California 93720

                 13    Appearing for Tulare Local Healthcare District;

                 14

                 15    KLEIN DENATALE GOLDNER

                 16    By: Hagop Bedoyan, Esq.

                 17    5260 North Palm Avenue, Suite 201

                 18    Fresno, California 93704

                 19    Appearing for Healthcare Conglomerate Associates, LLC

                 20    VI Healthcare Finance, Inc.;

                 21

                 22    ALSO PRESENT:

                 23    Carmen Contreras-Martinez, by phone

                 24

                 25




           EXHIBIT H                          106
Filed 10/15/18                           Case 16-10015                              Doc 490



                 1     Case 2016-10015

                 2

                 3              THE COURT:     First matter is Southern Inyo

                 4     Healthcare District, 610015 is the status

                 5     conference .

                 6              MS. MCDOW:     Good afternoon, Your Honor.

                 7     Ashley McDow, Foley & Lardner on behalf of the

                 8     Debtor, Southern Inyo Healthcare District, Your

                 9     Honor.

                 10             THE COURT:     Good afternoon.

                 11             MS. MCDOW:     Good afternoon.       Also present

                 12    in the court, Your Honor, is the CEO, Brian Cotter,

                 13    and Jaque Hickman, who is the Board president, Your

                 14    Honor.

                 15             THE COURT:     Okay.

                 16             MR. WALTER:     Good afternoon, Your Honor.

                 17    Riley Walter appearing on behalf of Tulare Local

                 18    Healthcare District.

                 19             THE COURT:     Good afternoon.

                 20             MR. BEDOYAN:         Good afternoon, Your Honor.

                 21    Hagop Bedoyan appearing on behalf of Healthcare

                 22    Conglomerate Associates, LLC and VI Healthcare

                 23    Finance, Inc.

                 24             THE COURT:     Very well.      Any other

                 25    appearances this matter?         Hear none.




           EXHIBIT H                           107
Filed 10/15/18                            Case 16-10015                                 Doc 490



                 1              Ms. McDow, thank you for your very detailed

                 2     and thoughtful status report.

                 3              THE CLERK:    Excuse me, Your Honor.          I think

                 4     we have two appearances by phone.

                 5              THE COURT:    Oh, do we?       Excuse me.

                 6              Do we have some by phone?         Is --

                 7              THE OPERATOR :       Your Honor, this is the

                 8     operator.

                 9              THE COURT:    Yeah.

                 10             THE OPERATOR :       We have Carmen Contreras -

                 11    Martinez as listen only.

                 12             THE COURT:    Okay.

                 13             THE OPERATOR :       We had listed Latonya

                 14    Williams.   We were unable to reach her, and she has

                 15    not dialed in.

                 16             THE COURT:    Okay.       Do we have Carmen

                 17    Contreras-Martinez on the line, just listen only?

                 18             MS. CONTRERAS-MARTINEZ:         Yes, Your Honor.

                 19             THE COURT:    Okay.       I'm going to assume

                 20    you're not participating, listening only.            If that

                 21    changes, do speak up.

                 22             MS. CONTRERAS-MARTINEZ:         Thank you, Your

                 23    Honor.   I will.

                 24             THE COURT:    Okay.       I did receive your very

                 25    thoughtful and detailed report.         Thank you.




           EXHIBIT H                           108
Filed 10/15/18                             Case 16-10015                               Doc 490



                 1              Is there anything you need to add to it or

                 2     wish to add to it?

                 3              MS. MCDOW:     Your Honor, the only piece we

                 4     would add is that the money that we had identified

                 5     as anticipating would be collected, about 98 percent

                 6     give or take -- my math is not perfect -- but a

                 7     very, very high number has been collected since,

                 8     Your Honor.

                 9              THE COURT:     Okay.       So that is the extent of

                 10    the augmentation.

                 11             Are there creditors who wish to be heard on

                 12    this?

                 13             MR. BEDOYAN:          Yes, Your Honor.   Hago p

                 14    Bedoyan on behalf of HCCA and VI Healthcare.

                 15             THE COURT:     Okay.

                 16             MR. BEDOYAN:          I just want the reco rd clear.

                 17    The Debtor references on page 12, lines 12 through

                 18    21, discussion about mediation, claims against

                 19    Baker.   I just want it clear that we have discussed

                 20    mediation.     We've discussed mediation as to the

                 21    particular adversary proceedings proceeding aga inst

                 22    my client as well as a global mediation effort,

                 23    which would include the -- what my client believes

                 24    are malpractice claims against Baker and Ashley

                 25    McDow and --




           EXHIBIT H                            109
Filed 10/15/18                             Case 16-10015                               Doc 490



                 1                THE COURT:     I'm sorry.      Against?

                 2                MR. BEDOYAN:         Ashley McDow.

                 3                THE COURT:     Okay.      Against counse l for the

                 4     Debtor personally?

                 5                MR. BEDOYAN:         That's correct.

                 6                THE COURT:     Okay.

                 7                MR. BEDOYAN:         And her current firm, Foley &

                 8     Lardner.

                 9                Debtor -- my clients have recently hired

                 10    malpractice counsel in Orange County as of August

                 11    20th.     The files have not been turned o ver to my

                 12    client.     The idea that mediation, global or

                 13    otherwise, could occur by mid -September is really

                 14    not possible.     I've been asked to inform the Court

                 15    that once malpractice counsel has had a chance to

                 16    review the files, perhaps more realistic would be

                 17    mediation near the end of the year.             Again, the

                 18    relationship between my clients and Ms. McDow's

                 19    former firm, Baker Hostetler, is quite extensive and

                 20    lengthy.

                 21               So the Debtor's report doesn't specifically

                 22    say that the claims include negligent --

                 23    professional negligence, breaches of fiduciary duty,

                 24    but that is what we're talking about when we talk

                 25    about a global mediation.




           EXHIBIT H                             110
Filed 10/15/18                           Case 16-10015                                 Doc 490



                 1              Again, this is a Chapter 9 case.           The Court

                 2     doesn't have to employ -- approve people's

                 3     employment approve fees, but I do want -- I do want

                 4     the Court to understand that the idea that somehow

                 5     all of these very thorny, lengthy issues, including

                 6     malpractice claims , can be resolved in mediation by

                 7     mid-September is really unrealistic.

                 8              THE COURT:     I see.      Anything else

                 9     Mr. Bedoyan?

                 10             MR. BEDOYAN:         Some of the statements about

                 11    the history of the case are -- my clients have some

                 12    concerns about, but the primary point that I wanted

                 13    to bring to the Court's attention is the -- is the

                 14    concept of mediation and just exactly what claims

                 15    are involved and who is involved.

                 16             THE COURT:     Okay.      Mr. Walter?

                 17             MR. WALTER:     Your Honor, we have had some

                 18    preliminary discussion s with Southern Inyo about

                 19    participating in a med iation, if and when one is set

                 20    up.   I will report that we've been trying to get

                 21    some additional information from Southern Inyo, and

                 22    we have not yet had success.         But this is the first

                 23    time that I've met Ms. McDow, and I'm sure that I

                 24    can talk with her after the hearing and find a way

                 25    to get that information.




           EXHIBIT H                           111
Filed 10/15/18                             Case 16-10015                                 Doc 490



                 1              THE COURT:     Okay.       And this has to do with

                 2     the HCCA problem?

                 3              MR. WALTER:      No, Your Honor.        It has to do

                 4     with physical assets of my district that may have

                 5     gone and may still be with Southern Inyo.

                 6              THE COURT:     Okay.       All right.

                 7              Ms. McDow, I guess I'm very concerned about

                 8     the status of this case.        We are coming up on three

                 9     years, and we have not yet even come to a place

                 10    where plan confirmation is seriously on the table.

                 11    There have been a couple of preliminary attempts,

                 12    didn’t get past the disclosure hearing.             Still don't

                 13    have another plan on file.

                 14             I guess I am losing faith that we are

                 15    really going anywhere here, and that is troubling to

                 16    me.   And at some point I'm going to have to dismiss

                 17    this case if it doesn't move forward.             We keep

                 18    wallowing around in this, and I just don't see that

                 19    we're getting to confirmation.

                 20             You report goo d things, and I'd like to

                 21    believe that, that puts us on track.             But each tim e

                 22    we get to a status conference, we still don't get

                 23    anything done in terms of a plan being pitched to

                 24    creditors.   So I guess I'm a little troubled here

                 25    and would like to know when w e're likely to see




           EXHIBIT H                            112
Filed 10/15/18                          Case 16-10015                          Doc 490



                 1     that.

                 2              MS. MCDOW:    Your Honor, if I could make a

                 3     suggestion.   What is now -- I don't want to say

                 4     holding up the fence certainly, but these are big

                 5     claims we're talking about, whoever they are,

                 6     whoever it is they're against.

                 7              Just to be c lear for the record, when I

                 8     prepared the status report, I was not yet on notice

                 9     that I was being po tentially sued personally or that

                 10    Foley & Lardner, which is why they are not in the

                 11    status report.   It wasn't a -- certainly a

                 12    misrepresentation on my p art.

                 13             MR. ARNOLD:    I didn't take it as one.

                 14             MS. MCDOW:    Your Honor, what I think would

                 15    be helpful is for this Court to set a date by which

                 16    mediation would be -- would be completed or at least

                 17    should be attempted because it is my feeling from

                 18    the parties that it's a chi cken and the egg.

                 19    They're maybe not trying to actively work towards

                 20    mediation in the hope that the case will just get

                 21    dismissed if there's no mediation.

                 22             So I think it would really help move the

                 23    case forward if the Court would set something.      I

                 24    understand maybe mid-September is not enough, but I

                 25    don't know that the malpractice lawyer needs three




           EXHIBIT H                          113
Filed 10/15/18                             Case 16-10015                        Doc 490



                 1     and a half months, four months to get ready to have

                 2     a mediation about this.

                 3                THE COURT:   Given the complexity here, it

                 4     wouldn't surprise me if it were to take some time.

                 5                MR. DAVIS:   I understand, Your Honor.   I

                 6     don't -- again, I guess if he needs four months and

                 7     the Court is comfortable that, again, we won't

                 8     object.     But I think if Your Honor --

                 9                THE COURT:   It's not that I'm comfortable

                 10    with it.     It's that I've been uncomforta ble with

                 11    this case for a long time because it doesn't seem to

                 12    be moving forward.      The question really is at what

                 13    point I issue an order to show cause for dismissal

                 14    and say, all right, now is the time, and I really

                 15    feel like I'm very close to that at this p oint.

                 16               So I'm not sure I'm willing to set a

                 17    mediation date.     I'm just telling you that at some

                 18    point I'm going to issue an order to show cause that

                 19    says you better explain to me why we shouldn't do

                 20    this right now and just dismiss the case.

                 21               MS. MCDOW:   I understand.

                 22               THE COURT:   So when are we likely to see a

                 23    plan?     Do you we know?

                 24               MS. MCDOW:   Your Honor, I think given the

                 25    number -- the amounts of the claims that are, again,




           EXHIBIT H                            114
Filed 10/15/18                           Case 16-10015                              Doc 490



                 1     between these parties, and now it's a couple of

                 2     other parties not at the table, that, that's a big

                 3     -- we need to have that resolved to have the plan be

                 4     made.   It doesn't mean we can't present alternatives

                 5     in a plan, but I believe it's the most effective use

                 6     of the Court's resources that this -- to wait until

                 7     that 10 million or so, again, amongst different

                 8     parties, is resolved, and then the plan can be

                 9     presented pretty quickly after.

                 10             Again, the revenue is up.        There's, you

                 11    know, the revenue issues.         There's the claims piece

                 12    that I think -- I'm hopeful that at mediation, if

                 13    and when we can have it, will be resolved with the

                 14    last -- the final piece of the puzzle.         So I would

                 15    --

                 16             THE COURT:    You think that this is the only

                 17    issue holding up plan confirmation?

                 18             MS. MCDOW:    It's not the only issue, Your

                 19    Honor, but it is far and away the biggest issue.

                 20             THE COURT:    No.   I'm aware of that.     I'm

                 21    also looking back at your status report, and my

                 22    memory is that under paragraph IV(a)(3) you were

                 23    also trying to get a sales tax in place that is part

                 24    of the funding here.    And I don't profess to be an

                 25    expert on these things, but I have the sense that ,




           EXHIBIT H                          115
Filed 10/15/18                             Case 16-10015                            Doc 490



                 1     that's a somewhat long and involved process.

                 2             And at this point, according to the way I'm

                 3     reading this on page 16 at line 13, it says,

                 4     "Although Southern Inyo Healthcare District has not

                 5     yet received a formal response from the County and

                 6     cannot opine on the County's perspective, it intends

                 7     to follow up."

                 8             But whether they're going to and whether or

                 9     not -- I don't know whether this who -- can this be

                 10    done by the majority, the board of supervisors?          I

                 11    don't think it requires voter approval, but I don't

                 12    really know.     So --

                 13            MS. MCDOW:       You're correct, Your Honor.

                 14    Well, you're correct in the sense that it doesn't

                 15    require voter approval.        I'm not --

                 16            THE COURT:       I mean, populous --

                 17            MS. MCDOW:       Yes, correct.

                 18            THE COURT:       -- voter approval.

                 19            MS. MCDOW:       Correct.   Your Honor, the sales

                 20    tax increase is not something in our projections as

                 21    they currently are stated that we're depending on.

                 22    Again, this is -- the Board and District are always

                 23    trying to do different things.        They always are.

                 24    That's one of the reasons t hat I think you don't

                 25    have any --




           EXHIBIT H                            116
Filed 10/15/18                             Case 16-10015                              Doc 490



                 1               THE COURT:    I'm sorry.       They're not moving

                 2     in the same direction?         When they're trying to do

                 3     different things, you're telling me they're working

                 4     at cross purposes?

                 5               MS. MCDOW:    No, Your Honor.       Just dual

                 6     tracks.     They're trying to find --

                 7               THE COURT:    Okay.

                 8               MS. MCDOW:    -- do things, and I think that

                 9     really shows, which is why, despite that we've been

                 10    here three years, you've never had a creditor in

                 11    here complaining.      Obviously, Optum (phonetic)

                 12    appears, but by and large they are work ing together.

                 13              So this is more an example for the Court of

                 14    an avenue we're trying to pursue, but I can

                 15    represent to the Court, this is not -- our plan is

                 16    not dependent on this piece at all.          It's too

                 17    speculative because we -- again, we're at the very

                 18    preliminary, but it's here for, you know, as a

                 19    disclosure of what it is that we're contemplating.

                 20    But the plan in no way depends on the sales tax

                 21    interest.

                 22              THE COURT:    Okay.       So we're back to the

                 23    question:     when do you think you're going to have a

                 24    plan ready to go?      I mean, Mr. Bedoyan says that

                 25    middle September for mediation is not realistic.           I




           EXHIBIT H                            117
Filed 10/15/18                             Case 16-10015                           Doc 490



                 1     don't know anything about these claims other than

                 2     what little is in the status report.       You tell me

                 3     you're brand new to this issue.       I'm going to assume

                 4     this all arises out of the things that have been

                 5     going on for the past two and a half or more years

                 6     in this court and your handling of them.

                 7              I am going to presume that Baker Hostetler

                 8     carries a generous errors and omissions policy that

                 9     continues to cover you ; I assume , although it's

                 10    claims made, and I don't know how that affects the

                 11    fact that maybe that came through after you'd

                 12    switched firms.     I assume Foley & Lardner has one.

                 13             Given the fact that we have extensive

                 14    dealings, my guess is it's going to take several

                 15    months for review of the files and just to get any

                 16    sort of notion about what the parties think their

                 17    respective exposures, if any, are, the likelihood of

                 18    an adverse result, as well as the potential dollars

                 19    attached to that.

                 20             So I can easily see this going three o r

                 21    four months before -- and frankly, probably a lot

                 22    longer, before the parties feel comfortable sort of

                 23    setting forth their position.       So I'm not at all

                 24    surprised.

                 25             Short of setting a bar date, is there




           EXHIBIT H                            118
Filed 10/15/18                            Case 16-10015                              Doc 490



                 1     anything that we can do to move this case forward,

                 2     Mr. Bedoyan?

                 3                MR. BEDOYAN:         Well, the idea of global

                 4     mediation is a subject that was raised by the

                 5     District's special counsel, Jeff Schinbrock

                 6     (phonetic) , who is the attorney of record in the

                 7     adversary proceeding against my clients, and it was

                 8     in response to a concern, y ou know.          If there were

                 9     breaches of fiduciary duties, those duties wouldn't

                 10    necessarily be limited to those that are owed to my

                 11    clients, VI Healthcare and HCCA.           There would also

                 12    be breaches of fiduciary duties owed to the District

                 13    because, obviously, the Baker Hostetler firm has

                 14    been involved with this case for two and a half

                 15    years and has generated a great deal of fees.

                 16    Again, I don't know if those fees have been paid or

                 17    not.   It's not relevant, but Mr. Schinbrock felt

                 18    that, that's why the global settlem ent idea would

                 19    make sense.

                 20               If the global settlement approach isn't

                 21    necessarily required, the adversary proceeding

                 22    issues would probably be resolved one way or the

                 23    other much faster than early next year I'm guessing.

                 24    But ----

                 25               THE COURT:     And some of the -- there are




           EXHIBIT H                             119
Filed 10/15/18                           Case 16-10015                              Doc 490



                 1     actions filed outside of those in this court?

                 2              MR. BEDOYAN:         No actions at this point.

                 3     There are tolling agreements that have been signed

                 4     and continue to be signed.         Again, this malpractice

                 5     counsel was just engaged on August 20th and ha s

                 6     asked me to represent that to the Court.

                 7              Your question, if I may, Your Honor,

                 8     Ms. McDow talks about the claims having to be

                 9     resolved, and that's really the problem.         You know,

                 10    I'm relatively new to this case.         I just went back

                 11    and read the District's las t status conference

                 12    report that was filed on May 17th, Docket Number

                 13    431.   The same issues that the Debtor talks about as

                 14    being somehow the panacea or the source of funds -

                 15    the LA Department of Water and Power case, the

                 16    outpatient lamp services.         LA depart ment of Water

                 17    and Power are supposed to have a meeting on May 25th

                 18    if you read the last status report, and in the

                 19    current status report there's no discussion on what

                 20    happened on May 25th.

                 21             The sales tax increase, as the Court points

                 22    out -- again, I'm not a municipal law attorney, but

                 23    just in a very simplistic sense, I would think the

                 24    voters would have a say on sales tax increases.

                 25             The bond measure that the District was




           EXHIBIT H                           120
Filed 10/15/18                           Case 16-10015                           Doc 490



                 1     hoping to pass in April didn't pass, a nd I think in

                 2     one of our earlier status conference hearings, there

                 3     was some reference to revisiting the tax increase in

                 4     a November election.     Interestingly , in the current

                 5     status report, there's no discussion on whether that

                 6     measure is even going to be on the ballot.     So the

                 7     revenue side is just as critica l as the claims side.

                 8              And finally on page -- and again, I'm

                 9     sorry, Your Honor.     I didn't raise this to begin

                 10    with, but the point about revenue not being an

                 11    issue.   A great deal is made in the Debtor's report

                 12    on page 18, paragraph 5 about Medicare

                 13    reimbursements having been increased with regard to

                 14    acute beds and swing beds.

                 15             But what the report doesn't point out is

                 16    that this is primarily a skilled nursing facility.

                 17    It has two -- it has two acute beds.     It doesn't

                 18    have -- again, and perhaps things have chan ged, but

                 19    to my knowledge, it doesn't have an operating room

                 20    or an operating room that has surgeries.     So the

                 21    fact that there may have been an increase in the

                 22    Medi-Cal, Medicare reimbursement, it may be a non -

                 23    issue if there are only two acute beds, and very

                 24    rarely is more than one every used.     So a 300

                 25    percent increase of zero is not much.




           EXHIBIT H                           121
Filed 10/15/18                            Case 16-10015                           Doc 490



                 1                So these are just examples of the same

                 2     explanations as to sources of revenue that we have

                 3     heard before that the Debtor now, two and a half

                 4     years into this case, hasn't really made any

                 5     progress.

                 6                Mr. Cotter himself, that the District takes

                 7     a great deal of pride in hiring on page 8,

                 8     Mr. Cotter was brought to the District by HCCA.       It

                 9     wasn't some superman that was brought in to solve

                 10    their problems.

                 11               So the point is, for two and a h alf years

                 12    the District has had a great deal of time to talk

                 13    about how they're going to find a way out of this.

                 14    The truth is the disputes with my client don't

                 15    require a Chapter 9 case to resolve.    If there are

                 16    no other creditors to worry about, this case c an be

                 17    dismissed, and those disputes can be handled outside

                 18    of this courtroom, whether it's the malpractice

                 19    claims or the claims that are serving the basis of

                 20    the adversary, some of which are not even, I would

                 21    argue, within the jurisdiction of this Court to

                 22    resolve.    And I believe there's been a jury trial

                 23    request.

                 24               So the Chapter 9 isn't integral to

                 25    resolving the claims going back and forth between




           EXHIBIT H                           122
Filed 10/15/18                             Case 16-10015                               Doc 490



                 1     the District, between the law firms, and among the

                 2     law firms and my clients, but we continue to just

                 3     keep comin g back; and I venture to say fees continue

                 4     to rise.

                 5                THE COURT:     Is there anything -- I'm going

                 6     to bring you back to the point.           Is there anything

                 7     that can be done short of setting a bar date?

                 8                MR. BEDOYAN:         A bar date for what, Your

                 9     Honor?

                 10               THE COURT:     Is there anything short of

                 11    setting a bar date to file a plan that this Court

                 12    can do?    Would some sort of a court -ordered

                 13    mediator, in your view, have a better shot than a

                 14    private mediator?       Is there some -- I'm trying to

                 15    figure out, is there any way that we can move this

                 16    case forward with these resources to the Court?

                 17               MR. BEDOYAN:         At this time, until the files

                 18    are reviewed by malpractice counsel, I don't think

                 19    setting a bar date for mediation for a case that

                 20    hasn't even been filed and may never be filed --

                 21               THE COURT:     I agree.

                 22               MR. BEDOYAN:         -- makes sense.

                 23               THE COURT:     But is there anything else we

                 24    can do?

                 25               MR. BEDOYAN:         I can't think of anything




           EXHIBIT H                             123
Filed 10/15/18                             Case 16-10015                          Doc 490



                 1     else.   I mean, you've been quite generous in your

                 2     multiple extensions of time for the Debtor to file a

                 3     plan.

                 4              THE COURT:     Okay.

                 5              Mr. Walter?

                 6              MR. WALTER:      I don't have anything to add,

                 7     Your Honor.

                 8              THE COURT:     Ms. McDow?

                 9              MS. MCDOW:     Your Honor, just a couple of

                 10    points in response, and I'm going to limit it and be

                 11    general for fear that my poor dead mother, God rest

                 12    her soul, is going to be sued after this hearing.

                 13             But the irony of this discussion that it is

                 14    now -- the District was playing catch -up and for all

                 15    the reasons that special counsel has put in a

                 16    complaint that Mr. Walter has filed similar lawsuits

                 17    in his Chapter 9.     Those allegations are not mine.

                 18    Those are third-party counsel.       And now for HCCA to

                 19    sit here and tell the Court that this case should be

                 20    dismissed, when the District is playing catch -up

                 21    because of the allegations, allegedly, that are in

                 22    those complaints, is so disturbing I can barely -- I

                 23    can barely stomach it, Your Honor.

                 24             And of course, HCCA would love to have the

                 25    case dismissed because they have -- they're the only




           EXHIBIT H                            124
Filed 10/15/18                           Case 16-10015                               Doc 490



                 1     creditor who would benefit.       They have an assignment

                 2     right now of partial tax revenues , that if the case

                 3     gets dismissed they will get until the end of time,

                 4     until their 20 percent interest rate notes for $2

                 5     million is paid off in full, which means the

                 6     hospital will shut down.       It's not a maybe.    It is a

                 7     certainty.

                 8               And that would be great f or them.       They

                 9     could get our tax revenues, even if the hospital was

                 10    closed.   That's how it would look, okay.       So of

                 11    course they want dismissal, Your Honor.

                 12              Rather than trying to come to the table and

                 13    really push for mediation, push for a global

                 14    resolution, they're, again, in my opini on, going to

                 15    make this difficult, put it on us so that Your Honor

                 16    will dismiss the case.       It's clear.   It's what's

                 17    happened today, Your Honor.

                 18              It's -- again, I've not been dealing with

                 19    it, but my impression is that, that has be en the

                 20    response from HCCA, which is I think the case is

                 21    going to be dismissed, so we don't need to -- we

                 22    don't need to actively and in good faith engage in

                 23    mediation.   And now it's because there's a

                 24    malpractice lawyer.

                 25              I can tell you that Foley & Lardner , who




           EXHIBIT H                          125
Filed 10/15/18                           Case 16-10015                              Doc 490



                 1     has never represented an HCCA entity, is not going

                 2     to (indiscernible).    So I don't know if that's going

                 3     to bring it to a close sooner, but I think that's

                 4     going -- the response that HCCA gets from that I

                 5     anticipate is not going to be well received in the

                 6     sense that they thought it would, considering that

                 7     they've never represented HCCA in any related

                 8     entity, any of the entities that Baker represented.

                 9     And it's actually fairly offensive that it's -- how

                 10    it's been conducted, but that's neither here nor

                 11    there.

                 12             Your Honor, I -- again, I understand where

                 13    we are, but I can tell the Court without too much

                 14    detail that I would ask you to look at, again, the

                 15    allegations in the complaint, the allegations,

                 16    Mr. Walter's complaints, the news.         This is -- this

                 17    is not a problem of the District's making, and we

                 18    are now playing catch -up.        We've done a very good

                 19    job, but it's been a struggle, no doubt about it.

                 20             We are finally, in the past six months,

                 21    eight months, really starting to turn around

                 22    financially.   That's what t he numbers suggest.       We

                 23    have now come off with 50 percent Medicare withhold

                 24    because hospital reports weren’t submitted for a

                 25    year and a half, almost two years.         They just




           EXHIBIT H                          126
Filed 10/15/18                             Case 16-10015                            Doc 490



                 1     weren't submitted, so that we could get our AR.

                 2                It was HCCA's responsibi lity to submit

                 3     them, and none of them were submitted.          So we are

                 4     now playing catch-up.          We are -- you know, have a

                 5     million dollars in the bank, close to a million

                 6     dollars.     We are operating really well financially,

                 7     but it has been a struggle ; and it has been a catch-

                 8     up that, again, is -- the irony of what I just had

                 9     to listen to, and I'm sure that the Board had to

                 10    listen to.     The CEO is baffled.

                 11               So, Your Honor, again, I would -- I would

                 12    ask the Court to set a bar date for mediation.          I

                 13    understand that, that's not something that you --

                 14    you know, that you're excited about doing.          But I

                 15    really think, given all the dynamics, it would

                 16    really help push this case forward.          And if we set

                 17    it in December -- I don't want to be unfair to

                 18    counsel, the malpractice counsel, b ut I also don't

                 19    want it to be a repeat of we come back here and

                 20    we're trying to do everything.          We're turning

                 21    everything around financially and trying to resolve

                 22    the big claims and getting pushback and have that

                 23    looked badly upon us again, Your Honor.

                 24               So I'm not sure where that leaves us, but I

                 25    would ask, again, that perhaps a court -ordered




           EXHIBIT H                            127
Filed 10/15/18                          Case 16-10015                               Doc 490



                 1     mediation, court-ordered mediator -- I don't know.

                 2     Unfortunately, I'm unfamiliar with the panel here.

                 3     We have a good panel in the Central District.        I'm

                 4     there's equally good mediators on this Board's

                 5     panel, in this District's panel, and I think it

                 6     would really move the case forward.

                 7              And I'm not sure how long Mr. Walters would

                 8     need for his clients to get ready.        I would imagine

                 9     before December we could talk about it.        I would

                 10    imagine that would be sufficient time.        I don't mean

                 11    to speak for him, but that we could -- that we could

                 12    get the parties together.

                 13             I did speak to Baker Hostetler, and she , at

                 14    least the head of the group there , was ready to

                 15    participate in media tion early September.       So they

                 16    are, again, in a place where they're prepared to

                 17    come to the proverbial table, maybe the literal

                 18    table there, Your Honor.      So --

                 19             THE COURT:   Okay.

                 20             MS. MCDOW:   Thank you, Your Honor.

                 21             THE COURT:   I think I'm going to set an

                 22    interim monitoring date.      I'm not going to set a bar

                 23    date for mediation.   I'm not sure that's feasibly

                 24    realistic at this time, given the newness of these

                 25    claims that I'm hearing about.        But I am going to




           EXHIBIT H                         128
Filed 10/15/18                           Case 16-10015                              Doc 490



                 1     set a monitoring date, and we'll speak about it

                 2     again when the parties are a little further down the

                 3     road.   I'm thinking mid -October, and we'll come back

                 4     and see where it goes.

                 5              What is our mid-October date?         I think I

                 6     have a dark week there sometime that I'm not

                 7     available.   So mid to late October?

                 8              THE CLERK:     October 16th, Your Honor, or

                 9     the 31st.

                 10             THE COURT:     I'm going to put this on for

                 11    further status on October 16th at 1:30.            I would

                 12    like a status report a week ahead from the Debtor,

                 13    also from Mr. Walter and Mr. Bedoyan with particular

                 14    discussion of the adversaries a nd the litigation

                 15    involving professional negligence, if any, and the

                 16    status and the status of the mediation with the hope

                 17    that we can be a little closer.

                 18             MS. MCDOW:     Your Honor, just so I

                 19    understand , a joint status report from all three or

                 20    --

                 21             THE COURT:     No.      Three are fine.    But --

                 22             MR. BEDOYAN:         Thank you.

                 23             MS. MCDOW:     Thank you, Your Honor.

                 24             MR. WALTER:     Thank you.

                 25             (HEARING CONCLUDED )




           EXHIBIT H                           129
Filed 10/15/18                          Case 16-10015                            Doc 490



                 1                  ************

                 2

                 3              I, Court approved transcriber, certify that

                 4     the foregoing is a correct transcript from the

                 5     official electronic sound recording of the proceedings

                 6     in the above -entitled matter.

                 7

                 8

                 9

                 10                                 __________________________

                 11                                 Julie Thompson , CET 1036

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25




           EXHIBIT H                         130
Filed 10/15/18   Case 16-10015               Doc 490




                      131        EXHIBIT I
Filed 10/15/18   Case 16-10015               Doc 490




                      132        EXHIBIT I
Filed 10/15/18   Case 16-10015               Doc 490




                      133        EXHIBIT I
Filed 10/15/18   Case 16-10015               Doc 490




                      134        EXHIBIT I
Filed 10/15/18   Case 16-10015               Doc 490




                      135        EXHIBIT I
Filed 10/15/18   Case 16-10015               Doc 490




                      136        EXHIBIT I
Filed 10/15/18                                     Case 16-10015                                                Doc 490



                                                     EXHIBIT “J”

                                         RESUME OF ROBERT L. KEHR

                   ROBERT L. KEHR - Cornell University (B.A., 1966); Columbia University (J.D., 1969);
           Member: California State Bar Commission for the Revision of the Rules of Professional
           Conduct (2005-2017); California State Bar Standing Committee on Professional Responsibility
           and Conduct (Member: 1996-2001, Chair, 1999-2000 and Special Advisor: 2000-01);
           Professional Responsibility and Ethics Committee of the Los Angeles County Bar Association
           (Member: 1981-Present and Chair: 1986-87); Evaluation of Professional Standards Committee of
           the Los Angeles County Bar Association (Member: 1988 - merged into PREC); Member:
           American Law Institute; Member: Association of Professional Responsibility Lawyers; Adjunct
           Professor - Loyola Law School; Author: "The Lawyer as Director" to be published in the April
           2018 Los Angeles County Bar Updates; "The Lawyer as Escrow Holder" published in the March
           2018 Los Angeles County Bar Updates; "Lawyer Ethics in Real Estate Transactions" - ABA
           Probate & Property, Vol. 26, No. 2 (Mar/Apr 2012) (with Prof. Roger Bernhardt); "The Lawyer
           as Scrivener" - Los Angeles Lawyer (2011), Vol. 34, No. 6, p. 20; "Midcourse Corrections:
           Being Professionally Responsible in Property Transactions" 34 CEB Real Property Law Reporter
           123 (July 2011) (with Prof. Roger Bernhardt); "When a Lawyer-Mediator Prepares the
           Settlement Agreement" - ABA/BNA Lawyers' Manual on Professional Conduct (2011), Vol. 27,
           No. 12; "Principles or Rules: What is the Best Approach to Regulation?" Los Angeles Daily
           Journal, August 12 and August 13, 2010; "Lawyer Error: Malpractice, Fiduciary Breach, or
           Disciplinable Offense?" 29 W.St.U.L.Rev. 235 (2002); "Update on Conflicts of Interest" - Los
           Angeles Lawyer (2000), Vol. 23, No. 4 p. 33; "Ruling on the Rules" - Los Angeles Lawyer
           (1998), Vol. 21 No. 4 p. 37; Peck & Kehr, "Ruling on the Rules" - Vol. 21 No. 4, p. 37 Los
           Angeles Lawyer (1998); "The Changing Law of Lease Assignments" - Real Estate Review, Vol.
           11 No. 2 p. 54, (1981); "Lease Assignments: The Landlord's Consent" - 55 California State Bar
           Journal 108 (1980); "The Application of Green v. Superior Court to Non-Residential Realty" - 1
           Los Angeles Lawyer 30 (1979). Arbitrator: Los Angeles County Bar Attorneys Fee Arbitration
           Committee, (1980-Present).

                  Currently practice limited to transactional matters and consultation and expert testimony
           concerning legal ethics and standard of care issues. Frequent lecturer on lawyer responsibilities.

           Robert L. Kehr was a speaker or one of the panelists at the following programs:

                   1.     "Disclosure Pitfalls for Lawyers: Partners, Brokers, and Other Fiduciaries in Real
           Estate Transactions." This program was given under the auspices of the Real Estate Committee
           of the Los Angeles County Bar Association on May 18, 1995.

                  2.      "Breaking Up is Hard to Do: Ethical Issues in Lateral Transfers and Law Firm
           Dissolutions." This program was given under the auspices of the Los Angeles County Bar
           Association Committee on Professional Responsibility and Ethics on June 22, 1995.




           EXHIBIT J                                       137
Filed 10/15/18                                     Case 16-10015                                                Doc 490



                  3.      "Engagement, Disengagement, and Non-Engagement Letters." This program was
           given under the auspices of the Business Law Section of the State Bar of California as part of the
           annual spring program on June 23, 1995.

                  4.      "Managing Civil Conflicts of Interest In and Out of Court." This program was
           given under the auspices of the Los Angeles County Bar Association on October 21, 1995.

                  5.      "Conflicts of Interest." This program was sponsored by the California Continuing
           Education for the Bar on January 23, 1997.

                  6.    "The Application of Advertising & Solicitation Rules to the Internet". This
           program was sponsored by the Law Firm of Jackson & Lewis on March 18, 1997.

                  7.     "Recognizing and Avoiding Conflicts of Interest." This program was presented to
           the Los Angeles Consumer Lawyers Association on July 10, 1997.

                  8.      "Recent Developments in Legal Ethics." This program was presented to the
           California State Bar at its September 13, 1997 annual meeting.

                 9.      "Ethics Issues in Buying and Selling Businesses." This program was presented by
           CLE International as part of a 2-day program on December 4, 1997.

                  10.     "Conflicts: Traps and Consequences for Lawyer and Insurers." This program was
           presented by the Assoc. of So. Cal. Defense Counsel on February 5, 1998

                   11.    "Legal Ethics in Land Use Matters". This program was presented by CLE
           International on April 30, 1998.

                  12.     "Recent Developments in Professional Responsibility." This program was
           presented to the California State Bar at its October 1-4, 1998 annual meeting.

                  13.    "What Every Lawyer Needs to Know About Conflicts of Interest." This program
           was presented to the California State Bar at its October 1-4, 1998 annual meeting.

                 14.     "Ethics Issues in Buying and Selling Businesses." This program was presented by
           CLE International as part of a 2-day program on February 26, 1999.

                   15.     "Methods for Identifying and Avoiding Conflicts." This program was presented
           to the California State Bar at its October 2, 1999 annual meeting.

                  16.    "Conflicts of Interest." This program was presented to the Sonoma County Bar
           Association on November 30, 1999.

                   17.    "Ethics Issues in Cutting Edge Fee Arrangements." This program was presented
           at the Beverly Hills Bar Association on April 29, 2000.



           EXHIBIT J                                      138
Filed 10/15/18                                    Case 16-10015                                             Doc 490



                 18.    "The Ethics of Taking Stock for Services." This program was presented at the
           Annual Statewide Ethics Symposium on June 17, 2000, at Western States University School of
           Law.

                   19.     "Methods for Identifying and Avoiding Conflicts." This program was presented
           to the California State Bar at its September 2000 annual meeting.

                  20.    "Conflicts of Interest: An In-Depth Analysis for Corporate and Private Counsel."
           This program was presented by PLI on December 14, 2000 (Los Angeles) and January 12, 2001
           (San Francisco).

                  21.     "Navigating the Ethical Maze of Elder Law, Estate Planning and Fiduciary
           Conflicts: Practical Strategies both to Serve our Clients and Avoid Malpractice" which was
           presented to the Beverly Hills Bar Association on May 30, 2001.

                  22.    "Non-Consensual Ethics Screening for Private Lawyers" which was presented at
           the Annual Statewide Ethics Symposium on June 16, 2001, at Western States University School
           of Law.

                 23.     "A Review of Fees, Fee Agreements, Fee Collections, Unconscionability, and
           Non-Standard Fee Arrangements" which was presented to the State Bar of California at its
           September 8, 2001 annual meeting.

                  24.    "The Going Rate: Entertainment Economics by the Numbers" [legal ethics
           aspects] which was presented at the USC/Beverly Hills Bar Association 47th Annual
           Entertainment Law Institute on September 15, 2001.

                25.     "Recognizing and Avoiding Conflicts of Interest" which was presented by CEB on
           November 7 (San Diego), November 17 (Costa Mesa), and December 8, 2001 (Los Angeles).

                 26.     "Conflicts of Interest: An In-Depth Analysis for Corporate and Private Counsel"
           which was presented by PLI on December 14, 2001 (San Francisco) and January 11, 2002 (Los
           Angeles).

                 27.     "Legal Ethics 2002-2003 - Current Developments" which was presented by PLI
           (Los Angeles) on January 10, 2003.

                 28.    "The Role and Responsibility of Lawyers" which was presented at Pepperdine
           Law School, MDR program on January 21, 2003.

                  29.     "Ethics" which was presented at the 15th Annual Educational Conference of the
           California Alliance of Paralegal Association program on June 21, 2003.

                  30.    "Advanced Problems in Conflicts of Interest" which was presented at the Annual
           Statewide Ethics Symposium on June 28, 2003, at Whittier Law School, Costa Mesa.



           EXHIBIT J                                     139
Filed 10/15/18                                    Case 16-10015                                             Doc 490



                  31.    "Buying & Selling a Business" which was presented by Sterling Education
           Services on November 14, 2003 in Pasadena.

                  32.    "Legal Ethics - Current Developments" which was presented by PLI on January 9,
           2004, in Los Angeles.

                   33.    "The Essentials of Legal Ethics: The Lawyers' Responsibilities and Conflicts of
           Interest" which was presented by CLE International in Los Angeles on January 23, 2004.

                 34.    "The Role and Responsibility of Lawyers" which was presented at Pepperdine
           Law School, MDR program on February 2, 2004.

                 35.    "An Attorney's Duties to the Court and Opposing Counsel" which was presented
           by Consumer Attorneys of Los Angeles Annual Las Vegas Convention on August 29, 2004.

                   36.    "Legal Ethics - Current Developments" which was presented by PLI on January
           14, 2005, in Los Angeles.

                 37.     "The Ethics of Referral Fees" which was presented by the Southern California
           Council of Elder Law Attorneys on February 9, 2005.

                 38.    "The Role and Responsibility of Lawyers" which was presented at Pepperdine
           Law School, MDR program on March 2, 2005.

                  39.     "Relationship Agreements" which was presented by The Seminar Group on March
           4, 2005, in Los Angeles.

                 40.    "Ethics and Conflict of Interest" which was presented at The Family Law Study
           Group on May 10, 2005, in Los Angeles.

                 41.    "Legal Ethics for Real Estate Attorneys" which was presented by the Los Angeles
           County Bar Association and the American Bar Association on December 7, 2005, in Los
           Angeles.

                  42.    "The Work of the Commission for the Revision of the Rules of Professional
           Conduct" which was presented at the Annual Statewide Ethics Symposium on May 6, 2006, at
           Santa Clara Law School.

                 43.    "Legal Ethics in ADR" which was presented at the ADR conference at Pepperdine
           Law School on May 20, 2006.

                  44.    "Legal Ethics Issues of the California Environmental Quality Act" which was
           presented by CLE International on August 14, 2006, in Los Angeles.




           EXHIBIT J                                     140
Filed 10/15/18                                    Case 16-10015                                             Doc 490



                 45.    "Legal Ethics" which was presented by CEB on November 18, 2006, in Anaheim
           and December 9, 2006, in Los Angeles.

                 46.    "Ethical Issues for Business Lawyers" which was presented by the California
           Bankers Association's Bank Counsel Seminar on March 30, 2007, in Dana Point, California.

                   47.    "Ethics Update: The Latest Recent Developments and Proposed New Rules from
           the California Rules Revision Commission" which was presented by CEB on November 16 and
           December 8, 2007 in Anaheim and Los Angeles.

                  48.    "Potpourri of Ethics: Conflicts and Updates on Important Developments" which
           was presented by the Beverly Hills Bar on November 30, 2007, in Beverly Hills.

                   49.   "Residential Landlord-Tenant Law" (legal ethics aspects) which was presented by
           Sterling Education Services on March 27, 2008, in Santa Monica.

                  50.    "Nuts and Bolts of Ethics" which was presented by The California Political
           Attorneys Association on September 6, 2008, in Universal City.

                   51.    "What Every Lawyer Needs to Know About the Upcoming Changes to the Rules
           of Professional Conduct" which was jointly sponsored by the Rules Revision Commission and
           the Inns of Court and was presented at the State Bar Convention on September 25, 2008, in
           Monterey, California.

                   52.    "Ethics Update: The Latest Recent Developments and Proposed New Rules from
           the California Rules Revision Commission" which was presented by CEB on December 5, 2008,
           in Los Angeles.

                   53.     "Re-Forming the California Rules of Professional Conduct" which was presented
           at the State Bar 13th Annual Ethics Symposium on May 2, 2009, in San Diego.

                  54.     "Ethics Update 2010: Recent Developments and Proposed New Rules from the
           California Rules Revision Commission" which was presented by CEB on January 15, 2010 in
           Orange County and on January 29, 2010, in Los Angeles.

                  55.     "Criminal Defense and the New Rules of Professional Conduct" which was
           presented by the Los Angeles County Bar Association on January 16, 2010, in Los Angeles.

                  56.     "The ABCs of Conflicts of Interest" which was presented in Temecula, California
           on January 30, 2010.

                  57.     "Landlord-Tenant Law Update" which was presented by Sterling Education
           Services in Pasadena on June 17, 2010.




           EXHIBIT J                                     141
Filed 10/15/18                                    Case 16-10015                                           Doc 490



                 58.     "Attorney Fee Agreements & Fee Disputes: Basics and Recent Developments"
           which was presented by CEB in Los Angeles on August 20, 2010.

                  59.    "The Proposed New California Rules of Professional Conduct" which was
           presented by BNA on November 11, 2010 as a webinar.

                  60.     "Ethics Update 2011: Recent Developments and Proposed New Rules from the
           California Rules Revision Commission" which was presented by CEB on January 21, 2011 in
           Orange County and on January 28, 2011, in Los Angeles.

                 61.     "Foreshadowing: California's New Proposed Rules of Professional Conduct"
           which was presented by California Society for Healthcare Attorneys on April 10, 1011 in Los
           Angeles.

                  62.    "The Proposed New California Rules of Professional Conduct" which was
           presented by BNA on October 19, 2011 as a webinar.

                  63.    "A Selected Introduction to Contingency Fees, Non-Refundable Fees, and
           Lawyer-Client Business Transactions" which was presented on November 30, 2011 as an
           in-house seminar at King, Holmes, Paterno & Berliner, LLP in Los Angeles.

                  64.    "Advance Consents to Conflicts of Interest" which was presented on December 3,
           2011 by the Los Angeles County Bar Association in Los Angeles.

                  65.     "Ethics Update 2012: Recent Developments and Proposed New Rules from the
           California Rules Revision Commission" which was presented by CEB on January 20, 2012 in
           Orange County and on January 27, 2012, in Los Angeles.

                 66.    "Transactional Conflicts of Interest" which was presented to USC Law School
           LLM students on February 6, 2012.

                   67.   "Navigating Common Ethical Dilemmas," which was presented on May 17, 2012
           by the Los Angeles Paralegal Association at Abraham Lincoln University School of Law in Los
           Angeles.

                  68.     "The No-Contact Rule: Up Close and Personal," which was presented on May 19,
           2012 at the State Bar's Statewide Ethics Symposium to be held at Hastings School of Law.

                 69.    "Attorney-Client Privilege" which was presented on June 13, 2012 by the Kern
           County Bar Association at the Petroleum Club in Bakersfield, California.

                   70.    "Ethics for Criminal Defense Lawyers" which was presented on August 30, 2012
           as a firmwide teleconference for the Kavinoky Law Firm.




           EXHIBIT J                                     142
Filed 10/15/18                                    Case 16-10015                                             Doc 490



                  71.     "Ethics Update 2013: Recent Developments and Proposed New Rules from the
           California Rules Revision Commission" which was presented by CEB on January 18, 2013 in
           Los Angeles and on January 25, 2013 in Orange County.

                  72.    "Ethical Rules for Healthcare Lawyers: What You Don't Know Can Harm You
           (And Your Clients)" which was presented by the California Society of Health Attorneys on April
           13, 2013 in Newport Beach, California.

                  73.     "Legal Ethics, Recent Developments & Emerging Rules" which was presented by
           the Association of Business Trial Lawyers on May 7, 2013 in Los Angeles.

                  74.    "Avoiding Conflicts in Representing a Closely-Held Business" which was
           presented by CEB as a webinar on September 24, 2013.

                  75.    "Selected Issues in Attorneys Fees" which was presented on December 7, 2013 by
           the Los Angeles County Bar Association in Los Angeles.

                  76.    "OCBA Ethics Update 2013" which was presented by the Orange County Bar
           Association on December 14, 2013 in Newport Beach.

                  77.    "Legal Ethics in Probate and Trust Matters" which was presented on May 14,
           2014 by the Kern County Bar Association in Bakersfield, California.

                   78.   "An Introduction to Conflicts of Interest" which was videotaped on June 19, 2014
           for AttorneyCredits.com.

                 79.    "Legal Fees, Fee Agreements, and Fee Collectibility" which was presented by
           Concord Law School on June 21, 2014 in Pasadena.

                 80.    "Recent Developments in California Legal Ethics" which was videotaped for
           CEB on July 19, 2014.

                  81.    "Ethical Issues in Law Office Marketing" which was presented by the Beverly
           Hills Bar Association on November 5, 2014.

                  82.    "Conflicts of Interest" which was presented by the Los Angeles County Bar
           Assoc. Prof. Responsibility and Ethics Comm. on December 6, 2014 in Los Angeles.

                  83.    "OCBA Ethics Update 2014" which was presented by the Orange County Bar
           Association on December10, 2014 in Irvine.

                  84.    "Conflicts of Interest and Disqualification Arising from Prior Client
           Representations: What Are the Rules?" which was presented by COPLI as a webinar on
           January 13, 2015.




           EXHIBIT J                                     143
Filed 10/15/18                                    Case 16-10015                                              Doc 490



                 85.    "Selected Issues in Legal Ethics for Health Lawyer" which was presented by the
           Los Angeles County Bar Section on Health Law on January 15, 2015.

                  86.    "Probate Symposium" which was presented by the San Bernardino County Bar
           Association on May 27, 2015.

                  87.     "Selected Issues in Legal Ethics" which was presented by the California
           Association of Realtors on August 6, 2015.

                  88.    "The Past Year in Review: Recent Developments in the Law of Lawyering" which
           was presented by the State Bar's Committee on Professional Liability Insurance at the State Bar
           Annual Meeting in Anaheim on October 10, 2015.

                 89.   "Recent Developments in California Legal Ethics" which was videotaped for
           CEB on December 1, 2015.

                  90.    "OCBA Ethics Update 2015" which was presented to the Orange County Bar
           Association on December 5, 2015.

                  91.    "Ethical Keys: Client Identity, Conflicts, and More", which was presented to the
           Group Legal Services meeting of the California Teachers' Association in Costa Mesa on
           February 6, 2016.

                   92.    "Doing Business with Your Client: The Problems, Pitfalls and Issues in
           Lawyer-Client Transactions", which was presented to the Southern California Business Litigation
           Inn of Court on March 3, 2016.

                  93.    "Common Mistakes Made in Drafting Contingency Fee Agreements and How to
           Avoid Them", presented by COPLI as a webinar on April 19, 2016.
                  94.    "The Formation, Scope, and Termination of a Lawyer-Client Relationship",
           presented by COPLI on September 29, 2016 at the State Bar annual meeting.

                95.     "OCBA Ethics Update 2016" presented to the Orange County Bar Association on
           December 3, 2016.

                  96.    "What you don't know, but should, about the New California Rules of
           Professional Conduct" presented at the Annual Statewide Ethics Symposium on April 21, 2017 at
           Loyola Law School, Los Angeles.

                 97.     "OCBA Ethics Update 2017" presented to the Orange County Bar Association on
           September 28, 2017.

                 98.     "Conflicts Analysis in the Representation of Governmental Entities and
           Agencies", presented in-house to Meyers Nave on May 22, 2018.




           EXHIBIT J                                     144
Filed 10/15/18                                    Case 16-10015                                           Doc 490



                  99.     "Brave New World: What Business Lawyers Need to Know about the Sea
           Change to new Rules of Professional Conduct", presented to the Beverly Hills Bar Association
           on July 12, 2018.

                  100. "The New Rules of Professional Conduct", presented to the Los Angeles County
           Bar Association on August 21, 2018.

                  101. "California's New Rules of Professional Conduct: BE PREPARED!" to be
           presented to the Orange County Bar Association on October 17, 2018.

                  102. "An Introduction to California's New Rules of Professional Conduct" to be
           presented in-house to Klein DeNatale Goldner on October 27, 2018 at Bakersfield.




           EXHIBIT J                                     145
Filed 10/15/18                                        Case 16-10015                                          Doc 490



                                                       EXHIBIT "K"

                                                LIST OF MATERIALS


           1.      Baker Hostetler conflict letter dated January 2, 2016
           2.      Baker Hostetler conflict letter dated July 19, 2017
           3.      Declaration of Ashley M. McDow in Support of the Emergency Motion (1) for Authority
           to Immediately Terminate HCCA Management Agreement, etc. filed 10/17/17
           4.      Management Services Agreement between HealthCare Conglomerate Associates, LLC
           and Southern Inyo Healthcare District dated January 2, 2016
           5.      Baker Hostetler engagement letter to Southern Inyo Healthcare District dated January 2,
           2016
           6.      Reporter's transcript of October 17, 2017 hearing in this matter
           7.      Draft of disqualification motion
           8.      Draft of Declaration of Yorai Benzeevi, M.d. in Support of Motion to Disqualify Ashley
           M. McDow and Foley & Lardner as Attorneys for Debtor




           EXHIBIT K                                       146
